

107 HR 5243 IH: Northern Nevada Economic Development, Conservation, and Military Modernization Act of 2021
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5243IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Amodei introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Armed Services, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo modernize the Fallon Range Training Complex in Churchill County, Nevada, through the withdrawal and reservation of additional public lands for military use, to provide for transfer of ownership of certain Federal lands in northern Nevada, to authorize the disposal of certain Federal lands in northern Nevada for economic development, to promote conservation in northern Nevada, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Northern Nevada Economic Development, Conservation, and Military Modernization Act of 2021.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Division A—Fallon Range Training Complex and Churchill County Economic Development and ConservationTitle I—Fallon Range Training ComplexSec. 100. Definitions.Subtitle A—Withdrawal and Reservation of LandsSec. 101. Withdrawal and reservation of lands for Fallon Range Training Complex.Sec. 102. Designation of Special Land Management Overlay.Sec. 103. Maps, estimates, and descriptions.Sec. 104. Termination of withdrawal.Sec. 105. Termination of existing Fallon Range Training Complex withdrawal and reservation.Subtitle B—Management and Use Requirements and ConditionsSec. 111. Special rules for B–16, B–17, B–19, and B–20 ranges.Sec. 112. Special rules for Dixie Valley Special Management Area.Sec. 113. Water.Sec. 114. Management of Shoal Site.Sec. 115. Integrated natural resources management plan.Sec. 116. Road reconstruction and treatment of existing roads and rights-of-way.Sec. 117. Environmental requirements.Sec. 118. No diminishment of Indian tribal rights.Subtitle C—Cooperation, Coordination, and ConsultationSec. 121. Memorandum of understanding on modernization of Fallon Range Training Complex.Sec. 122. Expansion of intergovernmental executive committee on joint use by Department of the Navy and Department of the Interior of Fallon Range Training Complex.Sec. 123. Cooperative efforts for identification of, access to, and protection of cultural resources.Subtitle D—Reduction of Impact of Withdrawal and ReservationSec. 131. Reduction of impact of Fallon Range Training Complex modernization by Department of the Navy.Sec. 132. Resolution of Walker River Paiute Tribe claims.Sec. 133. Land to be held in trust for the Fallon Paiute Shoshone Tribe.Sec. 134. Designation of the Cocoon Mountain Cultural Area of Critical Environmental Concern.Sec. 135. Transfer of land under the administrative jurisdiction of the Department of the Navy.Title II—Fox Peak and Grimes Point National Conservation AreasSec. 201. Purpose.Sec. 202. Definitions.Sec. 203. Establishment.Sec. 204. Management.Title III—Pistone-Black Mountain National Conservation AreaSec. 301. Definitions.Sec. 302. Establishment.Sec. 303. Management.Sec. 304. Management plan.Sec. 305. Withdrawal.Sec. 306. Effect on water rights.Title IV—Additional Wilderness Areas in Churchill CountySec. 401. Findings and sense of Congress.Sec. 402. Definitions.Sec. 403. Additions to National Wilderness Preservation System.Sec. 404. Administration.Sec. 405. Wildlife management.Sec. 406. Release of wilderness study areas.Sec. 407. Native American cultural and religious uses.Sec. 408. Special management provisions for Fox Peak Wilderness Area.Title V—Critical Transportation and Utility Corridors in Churchill CountySec. 501. Purpose.Sec. 502. Management of critical transportation and utility corridors.Title VI—County and Municipal ConveyancesSec. 601. Definitions.Sec. 602. Purposes.Sec. 603. Land conveyances to County.Sec. 604. Land conveyance to City.Title VII—Checkerboard ResolutionSec. 701. Consolidation of checkerboard land ownership in Churchill County, Nevada.Sec. 702. Land identified for disposal.Sec. 703. Management Priority Areas.Sec. 704. Withdrawal.Sec. 705. Disposition of proceeds.Title VIII—Transportation and Utility CorridorsSec. 801. Rules of construction related to transportation and utility corridors.Division B—Northern Nevada Economic Development and ConservationTitle I—Douglas County Sec. 101. Purpose.Sec. 102. Definitions.Subtitle A—Land Conveyances and SalesSec. 111. Conveyance to State of Nevada.Sec. 112. Tahoe Rim Trail.Sec. 113. Conveyance to Douglas County, Nevada.Sec. 114. Sale of certain Federal land.Sec. 115. Open Space Recreation Area.Subtitle B—Tribal Cultural ResourcesSec. 121. Transfer of land to be held in trust for Tribe.Subtitle C—Resolution of Burbank Canyons Wilderness Study AreaSec. 131. Addition to National Wilderness Preservation System.Sec. 132. Administration.Sec. 133. Fish and wildlife management.Sec. 134. Release of wilderness study area.Sec. 135. Native American cultural and religious uses.Subtitle D—Transfer of Administrative Jurisdiction over Forest Service LandSec. 141. Authority of Forest Service to transfer administrative jurisdiction to State or county for public purposes.Sec. 142. Special use permits for recreation and public purposes.Title II—Incline Village Fire ProtectionSec. 201. Purpose.Sec. 202. Definitions.Sec. 203. Land conveyances for public purposes.Title III—Northern Nevada Flood Protection and ManagementSec. 301. Purpose.Sec. 302. Definitions.Sec. 303. Land conveyances for flood protection.Title IV—Lander County Land Management and ConservationSec. 401. Definitions.Sec. 402. Findings.Sec. 403. Conveyance to Lander County, Nevada.Sec. 404. Survey.Sec. 405. Maps, estimates, descriptions.Sec. 406. Reversion.Title V—Ruby Mountains Protection ActSec. 501. Short title.Sec. 502. Withdrawal of certain National Forest System Land.Sec. 503. Withdrawal of certain National Wildlife Refuge System Land.Title VI—Carson City Public Lands CorrectionSec. 601. Definitions.Sec. 602. Land conveyances.Sec. 603. Carson City street connector conveyance.Sec. 604. Amendment to reversionary interests.Sec. 605. Disposal of Federal land.Sec. 606. Transfer of land to the United States.Sec. 607. Disposition of proceeds.Sec. 608. Postponement; exclusion from sale.Title VII—Pershing County Economic Development and ConservationSec. 701. Short title.Sec. 702. Definitions.Subtitle A—Checkerboard Land ResolutionSec. 711. Findings.Sec. 712. Definitions.Sec. 713. Sale or exchange of eligible land.Sec. 714. Sale of encumbered land.Sec. 715. Disposition of proceeds.Sec. 716. Conveyance of land for use as a public cemetery.Subtitle B—Wilderness AreasSec. 721. Additions to the National Wilderness Preservation System.Sec. 722. Administration.Sec. 723. Wildlife management.Sec. 724. Release of wilderness study areas.Sec. 725. Native American cultural and religious uses.Title VIII—Federal ComplexSec. 801. Federal Complex.Title IX—Implementation of White Pine County Conservation, Recreation, and Development ActSec. 901. Disposition of proceeds.Sec. 902. Conveyance to White Pine County, Nevada.Sec. 903. Issuance of corrective patents.Title X—Fernley Economic Development ActSec. 1001. Short title.Sec. 1002. Land conveyances.Title XI—Conveyances to the City of SparksSec. 1101. Definitions.Sec. 1102. Conveyance of land for use as a public cemetery.Sec. 1103. Conveyance of land for use as regional public parks.Title XII—General ProvisionsSec. 1201. Public purpose conveyances.Sec. 1202. Use of certain sand and gravel.Sec. 1203. Administration of State water rights.Sec. 1204. Amendment to conveyance of Federal land in Storey County, Nevada.2.FindingsCongress finds the following:(1)Since the onset of airborne naval military training in Nevada as early as 1944, residents of the Silver State have coped with the direct and indirect effects of training overflights and bombing ranges.(2)Such effects are heard, seen, and felt most acutely near the military installations and bombing ranges dedicated to furthering the mission interests of the United States Armed Forces, but such effects can extend more than 100 miles beyond the boundaries of the installation or range, as exemplified by Naval Air Station Fallon.(3)Additionally, Nevadans who live, work, and engage in recreational activities beneath dedicated air training routes throughout central, north-central, and northwestern Nevada must deal with persistent noise and periodic disruptions related to training activities day and night.(4)The economic, environmental, and community impacts of the Fallon Range Training Complex and Naval Air Station Fallon are seen throughout all of northern Nevada and are not limited to just the geographic footprint of the Fallon Range Training Complex.(5)Although direct impacts of military training are centered in Churchill County to the north, east, and south of Naval Air Station Fallon, adjoining counties of Elko, Eureka, Lander, Lyon, Mineral, Nye, Pershing, and Washoe also commonly endure both high- and low-level overflights.(6)Providing for the common sense rationalization of the 19th century checkerboard land-ownership and public interest conveyances of land, for example, for fire stations, airports, and municipal parks, represents reasonable mitigation for ongoing impacts to Nevada’s communities.(7)On April 15, 2020, and again on October 1, 2020, the Churchill County Board of Commissioners passed resolutions supporting legislation to address and mitigate the Fallon Range Training Complex Record of Decision dated March 12, 2020, as well as allow for conveyances for economic development and public purposes in Churchill County, as depicted on the County’s updated map entitled Churchill County Proposed Fallon Range Training Complex Modernization and Lands Bill and dated February 2, 2021, included as division A of this Act.(8)On April 5, 2018, the Douglas County Board of Commissioners requested that the Nevada congressional delegation reintroduce the Douglas County Economic Development and Conservation Act, included as title I of division B of this Act.(9)On October 10, 2019, the Lander County Board of Commissioners passed a resolution expressing support for the introduction of legislation promoting certain public safety, public welfare, public parks, and tourism opportunities, included as title IV of division B of this Act.(10)On November 15, 2018, the Carson City Board of Supervisors passed a resolution expressing support for the introduction of legislation containing certain conveyances and technical corrections, included as title VI of division B of this Act.(11)On December 9, 2019, the Pershing County Board of Commissioners requested that the Nevada congressional delegation support the Pershing County Economic Development and Conservation Act, included as title VII of division B of this Act.(12)On November 13, 2019, the White Pine County Board of Commissioners passed a resolution requesting reintroduction of the technical corrections provided for in the White Pine County Conservation, Recreation, and Development Act, included as title IX of division B of this Act.AFallon Range Training Complex and Churchill County Economic Development and ConservationIFallon Range Training Complex100.DefinitionsIn this title:(1)Affected indian tribeThe term affected Indian tribe means an Indian tribe with jurisdiction over land located in the vicinity of the Fallon Range Training Complex.(2)Applicable congressional committeesThe term applicable congressional committees means the Committee on Energy and Natural Resources of the Senate, the Committees on Armed Services of the Senate and the House of Representatives, and the Committee on Natural Resources of the House of Representatives. (3)CountyThe term County means Churchill County, Nevada.(4)Dixie Valley Special Management AreaThe term Dixie Valley Special Management Area means the portion of the withdrawal lands withdrawn by section 101(a)(2) of this title. (5)Executive committeeThe term executive committee means the intergovernmental executive committee described in section 122 of this title, as expanded pursuant to such section.(6)Final Environmental impact statementThe term Final Environmental Impact Statement means the Final Environmental Impact Statement prepared by the Department of the Navy, entitled Environmental Impact Statement: Fallon Range Training Complex Modernization, and dated January 2020.(7)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (8)MapThe term Map means the map entitled Churchill County Proposed Fallon Range Training Complex Modernization and Lands Bill and dated February 2, 2021.(9)Memorandum of understandingThe term memorandum of understanding means the memorandum of understanding entered into by the Secretary of the Navy with the State, the Counties of Churchill, Elko, Eureka, Lander, Lyon, Mineral, Nye, and Pershing in the State, affected Indian tribes, and other interested parties pursuant to section 121 of this title.(10)Record of decisionThe term Record of Decision means the record of decision entitled Record of Decision for the Fallon Range Training Complex Modernization Final Environmental Impact Statement and dated March 12, 2020.(11)Shoal SiteThe term Shoal Site means the land withdrawn and reserved by Public Land Order 2771 (27 Fed. Reg. 9062 (September 6, 1962)), as amended by Public Land Order 2834 (27 Fed Reg. 12219 (December 4, 1962)).(12)StateThe term State means the State of Nevada.(13)Withdrawal landsThe term withdrawal lands means the lands withdrawn and reserved for the Fallon Range Training Complex by section 101 of this title. AWithdrawal and Reservation of Lands101.Withdrawal and reservation of lands for Fallon Range Training Complex(a)Withdrawal(1)B–16, B–17, B–19, and B–20 rangesSubject to valid and existing rights, the lands established as the B–16, B–17, B–19, and B–20 ranges at the Fallon Range Training Complex, as depicted on the Map, which are or may become subject to the operation of the public land laws, are hereby withdrawn from all forms of—(A)entry, appropriation, or disposal under the public land laws, including the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);(B)location, entry, and patent under the mining laws; and(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(2)Dixie Valley Special Management Area(A)Limited withdrawalSubject to valid and existing rights, the lands established as the Dixie Valley Special Management Area at the Fallon Range Training Complex, as depicted on the Map, which are or may become subject to the operation of the public land laws, are hereby withdrawn from all forms of location, entry, and patent under the mining laws.(B)ExceptionsThe lands described in subparagraph (A) are not withdrawn from forms of—(i)entry, appropriation, or disposal under the public land laws, including the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);(ii)disposition under laws pertaining to mineral and geothermal leasing or mineral materials; or(iii)appropriation under the Act of 10 June 28, 1934 (commonly known as the Taylor Grazing Act; 43 U.S.C. 315 et seq.).(3)Existing rights and conditionsThe withdrawal of lands by this subsection is subject to valid existing rights and subject to the other provisions of this title.(b)Reservation(1)B–16, B–17, B–19, and B–20 rangesThe lands withdrawn by subsection (a)(1) are reserved for use by the Secretary of the Navy for testing and training for aerial bombing, missile firing, and tactical maneuvering and air support.(2)Dixie Valley Special Management Area(A)Authorized useThe lands withdrawn by subsection (a)(2) are available for use by the Secretary of the Navy in a manner consistent with the needs of the Navy as detailed in the Record of Decision.(B)Administrative approval not requiredThe use authorized by subparagraph (A) shall not require further administrative approval under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).(c)Written notice requiredThe Secretary of the Navy and the Secretary of the Interior shall not carry out any activities necessary to carry out the land withdrawal and reservation made by this section until the date on which the Secretaries jointly certify in writing to the applicable congressional committees that both Secretaries have completed all financial commitments, including the completion of all final compensation payments to affected persons—(1)contained in the Record of Decision; and (2)required under section 121 of this title and the resulting memorandum of understanding.102.Designation of Special Land Management OverlaySubject to valid existing rights and except as otherwise provided in this title, the land depicted on the Map as the Special Land Management Overlay—(1)is designated as a Special Land Management Overlay, as described in the Record of Decision; and(2)shall remain subject to entry, appropriation, and disposal under the public land laws.103.Maps, estimates, and descriptions(a)Minor errors and adjustmentsThe Secretary of the Interior and the County may, by mutual agreement—(1)make minor boundary adjustments to the withdrawal lands; and(2)correct any minor errors in the Map and in any acreage estimate or description of the withdrawal lands.(b)ConflictIf there is a conflict between the Map, an acreage estimate, or a description of withdrawal lands, the Map shall control unless the Secretary of the Interior and the County mutually agree otherwise.(c)AvailabilityCopies of the Map shall be available for public inspection in the offices of the Nevada State Director and Carson City Field Office Manager of the Bureau of Land Management and the Office of the Commander, Naval Air Station, Fallon, Nevada.(d)Reimbursement of certain CostsThe Secretary of the Navy shall reimburse the Secretary of the Interior for the costs incurred by the Secretary of the Interior in implementing this section.104.Termination of withdrawal(a)Termination dateThe withdrawal and reservation of the withdrawal lands shall terminate on the date that is 25 years after the date of the enactment of this Act.(b)Effect of terminationAfter the termination date specified in subsection (a), the previously withdrawn withdrawal lands shall be open to any forms of entry, appropriation, or disposal under the public land laws, location, entry, and patent under the mining laws, and disposition under laws pertaining to mineral and geothermal leasing or mineral materials only if the Secretary of the Interior publishes in the Federal Register an appropriate order that establishes the date on which the land shall be so opened. 105.Termination of existing Fallon Range Training Complex withdrawal and reservation(a)Original withdrawal and reservationExcept as otherwise provided in this title, the land withdrawal and reservation made by section 3011(a) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 885) shall terminate on the date of the enactment of this Act.(b)Recent renewal of withdrawal and reservationExcept as otherwise provided in this title, the renewal of the land withdrawal and reservation described in subsection (a) made by section 2842 of the Military Construction Authorization Act of Fiscal Year 2021 (division B of Public Law 116–283) shall terminate on the date of enactment of this Act.BManagement and Use Requirements and Conditions111.Special rules for B–16, B–17, B–19, and B–20 ranges(a)AccessThe Secretary of the Navy shall allow and manage access to the lands withdrawn by section 101(a)(1) of this title for the following purposes:(1)Administrative, cultural, educational, wildlife management, and emergency management purposes.(2)Special events, including a minimum 15 days annually for big game hunting on the B–17 range.(b)Road accessThe Secretary of the Navy shall ensure that all roads shown on the Map as an existing minor County road are available for managed access.(c)RelinquishmentAny portion of the lands withdrawn by section 101(a)(1) of this title that is located outside of the Weapons Danger Zones determined by the Secretary of the Navy shall be relinquished to the Secretary of the Interior and managed under all applicable public land laws.(d)Treatment of biologically sensitive areasThe Secretary of the Navy shall ensure avoidance of target placement and training within biologically sensitive areas as mapped in Appendix D of the Final Environmental Impact Statement.112.Special rules for Dixie Valley Special Management Area(a)Secretary of the Navy duties for Dixie Valley Special Management Area(1)Training relatedIn using the Dixie Valley Special Management Area for Navy purposes, as authorized by section 101(b)(2)(A) of this title, the Secretary of the Navy, in coordination with the Secretary of the Interior, shall provide, to the maximum extent possible, for the following:(A)Installation of permanent aircraft threat emitters and two electronic warfare training sites.(B)Temporary aircraft threat emitters.(C)Ground training and convoy training that utilizes existing roads.(D)Aircraft training that would include a flight floor of 50 feet above ground level, except for the area designated as a flight sanctuary area.(2)Access and use generallyIn managing the Dixie Valley Special Management Area, the Secretary of the Navy, in coordination with the Secretary of the Interior, shall ensure that there is no closure of an existing County road and no restriction or curtailment on public access and recreation for the duration of the withdrawal.(3)Authorized usesIn managing the Dixie Valley Special Management Area, the Secretary of the Navy, in coordination with the Secretary of the Interior, shall provide the following activities:(A)Livestock grazing.(B)Geothermal exploration and development west of State Route 121, as managed by the Bureau of Land Management in coordination with the Secretary of the Navy.(C)Exploration and development of salable minerals or other fluid or leasable minerals, as managed by the Bureau of Land Management in coordination with the Secretary of the Navy.(4)Dixie Valley Water Project(A)Continuation of projectThe withdrawal of lands as the Dixie Valley Special Management Area shall not be construed to interfere with the Dixie Valley Water Project of the County.(B)PermittingOn application by the County, the Secretary of the Navy shall concur with the Dixie Valley Water Project of the County and, in collaboration with the Secretary of the Interior, complete any permitting necessary for the Dixie Valley Water Project, subject to the public land laws and environmental review. (C)CompensationThe Secretary of the Navy shall compensate the County for any cost increases for the Dixie Valley Water Project of the County that result from any design features required by the Secretary of the Navy to be included in the Dixie Valley Water Project. (5)Rights-of-wayWith regard to the Dixie Valley Special Management Area, the Secretary of the Navy shall grant the following rights-of-way:(A)A 2,640-foot-wide right-of-way immediately west of the existing north-south pow­er­line along State Route 121 to the intersection with U.S. Highway 50, as depicted on the Map, for the placement, on a nonexclusive basis, of utility infrastructure.(B)A 2,640-foot-wide right-of-way immediately north of U.S. Highway 50, as depicted on the Map, for the placement, on a nonexclusive basis, of utility infrastructure.(C)A 2,640-foot-wide right-of-way immediately south of the existing east-west transmission line across Dixie Valley, as depicted on the Map, for the placement, on a nonexclusive basis, of utility infrastructure.(b)Secretary of the Interior duties for Dixie Valley Special Management Area(1)Access and use generallyFor the duration of the withdrawal of lands as the Dixie Valley Special Management Area, the Secretary of the Interior shall ensure that there is no restriction or curtailment of public access to, and recreation on, the lands.(2)Geothermal exploration and developmentFor the duration of the withdrawal of lands as the Dixie Valley Special Management Area, the Secretary of the Interior shall ensure that geothermal exploration and development is authorized on the portion of such lands located west of State Route 121, consistent with the required design features described by the Secretary of the Navy in the Final Environmental Impact Statement.113.WaterEffective as of the date of the enactment of this Act, the Secretary of the Navy shall ensure that the Department of the Navy complies with the portion of the memorandum of understanding between the Department of the Navy and the United States Fish and Wildlife Service dated July 26, 1995, requiring the Department of the Navy to limit water rights to the maximum extent practicable, consistent with safety of operations, for Naval Air Station Fallon, Nevada, currently not more than 4,402 acre-feet of water per year.114.Management of Shoal Site(a)Subsurface estateThe Secretary of Energy shall remain responsible and liable for the management and use of the subsurface estate of the Shoal Site, including all activities conducted with respect to the subsurface estate.(b)Surface estatePursuant to the withdrawal and reservation made by section 3011(a)(1) of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 885), the Secretary of the Navy shall be responsible for the management and use of the surface estate of the Shoal Site.115.Integrated natural resources management plan(a)Preparation required(1)Joint preparation; deadlineWithin two years after the date of enactment of this Act, the Secretary of the Navy and the Secretary of the Interior shall jointly prepare an integrated natural resources management plan for the withdrawal lands.(2)CoordinationThe Secretaries shall prepare the integrated natural resources management plan in coordination with the State, the County, other impacted counties in the State, and affected Indian tribes. (b)Resolution of conflicts(1)In generalAny disagreement among the parties referred to in subsection (a) concerning the contents or implementation of the integrated natural resources management plan prepared under that subsection or an amendment to the management plan shall be resolved by the Secretary of the Navy and the Secretary of the Interior, acting through— (A)the State Director of the Nevada State Office of the Bureau of Land Management; and(B)if appropriate, the Regional Director of the United States Fish and Wildlife Service. (2)DelegationThe Secretary of the Navy may delegate that Secretary’s resolution authority under paragraph (1) to the commander of Naval Air Station Fallon, Nevada.(3)ConsultationPrior to the resolution of any conflict under paragraph (1), the Secretary of the Navy and the Secretary of the Interior shall consult with the executive committee. (c)Elements of planSubject to subsection (b), the integrated natural resources management plan prepared under subsection (a)—(1)shall be prepared and implemented in accordance with the Sikes Act (16 U.S.C. 670 et seq.); (2)shall include provisions for—(A)proper management and protection of the natural and cultural resources of the land; and (B)sustainable use by the public of such resources to the extent consistent with the military purposes for which the land is withdrawn and reserved;(3)shall include provisions, developed in consultation with affected Indian tribes, that address how the Secretary of the Navy intends—(A)to fulfill the trust responsibility of the United States to the affected Indian tribes, including with respect to land and rights of the affected Indian tribes reserved by treaty or Federal law that are affected by the withdrawal and reservation;(B)to allow access to, and ceremonial use of, Indian sacred sites to the extent consistent with the military purposes for which the land is withdrawn and reserved; and(C)to provide for timely consultation with affected Indian tribes;(4)shall provide that any hunting, fishing, and trapping on the land shall be conducted in accordance with section 2671 of title 10, United States Code;(5)shall provide for livestock grazing and agricultural out-leasing on the land, if appropriate—(A)in accordance with section 2667 of title 10, United States Code; and (B)at the discretion of the Secretary of the Navy;(6)shall identify current test and target impact areas and related buffer or safety zones on the land;(7)shall provide that the Secretary of the Navy—(A)shall take any and all necessary actions to prevent, suppress, manage, and rehabilitate brush and range fires occurring within the boundaries of the Fallon Range Training Complex and brush and range fires occurring outside the boundaries of the Fallon Range Training Complex resulting from military activities; and(B)notwithstanding section 2465 of title 10, United States Code—(i)may obligate funds appropriated or otherwise available to the Secretary of the Navy to enter into memoranda of understanding, cooperative agreements, and contracts for fire management; and (ii)shall reimburse the Secretary of the Interior for costs incurred under this paragraph;(8)shall provide that all gates, fences, and barriers constructed after the date of enactment of this Act shall be designed and erected, to the maximum extent practicable and consistent with military security, safety, and sound wildlife management use, to allow wildlife access;(9)if determined appropriate by the Secretary of the Navy and the Secretary of the Interior after review of any existing management plans applicable to the land, shall incorporate the existing management plans;(10)shall include procedures to ensure that—(A)the periodic reviews of the integrated natural resources management plan required by the Sikes Act (16 U.S.C. 670 et seq.) are conducted jointly by the Secretary of the Navy and the Secretary of the Interior; and (B)affected States and affected Indian tribes and the public are provided a meaningful opportunity to comment on any substantial revisions to the plan that may be proposed pursuant to such a review; (11)shall incorporate the cooperative agreements, class III cultural resource inventories, and ethnographic studies described in section 123; and(12)shall provide procedures to amend the integrated natural resources management plan as necessary.116.Road reconstruction and treatment of existing roads and rights-of-way(a)Road reconstruction and relocationThe Secretary of the Navy shall be responsible for the timely—(1)reconstruction of Lone Tree Road leading to the B–16 range;(2)reconstruction and relocation of State Highway 361 in the B–17 range; and(3)relocation of Sand Canyon/Red Mountain Roads as depicted on the Map.(b)Existing roads and rights-of-WayThe withdrawal and reservation of the withdrawal lands shall not affect the following roads and associated rights-of-way:(1)U.S. Highways 50 and 95.(2)State Routes 121 and 839.(3)County roads identified as Simpson Road, East County Road, Earthquake Fault Road, Fairview Peak Road, and Pole Line Road.(c)RS 2477 claimsThe withdrawal and reservation of the withdrawal lands shall not obstruct or interfere with the ability of the County to seek adjudication of claims for existing County roads under section 2477 of the Revised Statutes (43 U.S.C. 932), repealed by section 706(a) of the Federal Land Policy and Management Act of 1976 (Public Law 94–579; 90 Stat. 2793).117.Environmental requirements(a)In generalNotwithstanding the Military Lands Withdrawals Act of 2013 (title XXIX of Public Law 113–66, 127 Stat. 1025), with respect to the withdrawal lands—(1)the Secretary of the Navy shall—(A)carry out a decontamination program that prioritizes the remediation of sites that contain Tribal cultural resources or Tribal trust land, including the contaminated trust land of the Walker River Paiute Tribe;(B)until the date on which all remediation activities under subparagraph (A) are completed in accordance with applicable law, include in the applicable fiscal year budget request of the Secretary of the Navy sufficient funds to conduct the remediation; and(C)shall consult with each affected Indian tribe regarding any decontamination plan, including with respect to—(i)the treatment of any cultural resources of the affected Indian tribe, including sacred sites; and (ii)any opportunities for the use or conservation of the affected area for the benefit of the affected Indian tribe; and(2)the Secretary of Defense shall include in the annual report required under section 2711 of title 10, United States Code, a description of decontamination activities planned for and carried out under paragraph (1)(A), including a description of the level of appropriations allocated, authorized, expended, or requested under paragraph (1)(B) for those activities.(b)ReportAfter the termination pursuant to section 104 of this title of the withdrawal and reservation of the withdrawal lands, the Secretary of the Navy shall submit to the Secretary of the Interior and the applicable congressional committees a report describing the status of—(1)the previously withdrawn withdrawal lands;(2)any other affected land and resources affected by the activities of the Secretary of the Navy under this section; and(3)all remediation activities carried out by the Secretary of the Navy under this section.(c)Public warningsThe Secretary of the Navy shall carry out appropriate measures to warn the public of any contamination, harm, or risk associated with entry into the withdrawal lands.(d)Other federal agenciesIf the Secretary of the Navy delegates to another Federal agency responsibility for or jurisdiction over, or permits another Federal agency to operate on, any portion of the withdrawal lands, the Federal agency shall assume all responsibility and liability under applicable law for the activities of the Federal agency with respect to that portion of the withdrawal lands.118.No diminishment of Indian tribal rightsNothing in this title alters—(1)any right reserved by treaty or Federal law for an Indian tribe, including for tribal use of the withdrawal lands; or(2)except as provided in section 105 of this title, any other withdrawal or reservation of land for the Fallon Range Training Complex in effect on the date of the enactment of this Act. CCooperation, Coordination, and Consultation121.Memorandum of understanding on modernization of Fallon Range Training Complex(a)Memorandum of understanding(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Navy, in collaboration with applicable Federal agencies, shall enter into a memorandum of understanding with the parties specified in paragraph (2) to address issues of concern to the local community and affected Indian tribes associated with the project for the modernization of the Fallon Range Training Complex.(2)PartiesThe parties covered by paragraph (1) include the State, the County, the counties of Elko, Eureka, Lander, Lyon, Mineral, Nye, Pershing, and Washoe in the State, affected Indian tribes, and other interested parties, such as the Inter-Tribal Council of Nevada and the Nevada Indian Commission.(b)ElementsThe memorandum of understanding shall address, at a minimum, the following:(1)The agreed upon methods to be used by the Secretary of the Navy to mitigate and control fuels, invasive weeds, and rangeland fires on the expanded Fallon Range Training Complex that are caused by ordnance, aircraft, vehicles, or any other activity by the Department of Defense.(2)An agreement to mitigate or remove unexploded ordnance that is currently present on surrounding public, private, and Tribal land that is the result of past activity by the Department of Defense conducted at Naval Air Station Fallon.(3)An agreement to remediate environmental contamination that—(A)currently exists on surrounding public, private, and Tribal land that is the result of past activity by the Department of Defense conducted at Naval Air Station Fallon; and(B)future environmental contamination that may take place on that land as a result of future activity by the Department.(4)An agreement for compensation from the Secretary of the Navy for private property and valid existing rights impacted by the withdrawal and reservation of the withdrawal lands, including—(A)private lands located within the withdrawal lands;(B)water rights within the withdrawal lands that cannot otherwise be mitigated;(C)grazing permits and existing infrastructure that cannot otherwise be mitigated;(D)existing land use authorizations (such as rights-of-way) that cannot otherwise be mitigated; and(E)mineral rights and claims.(5)An agreement for compensation from the Secretary of the Navy to the County to mitigate the loss of transportation infrastructure, water infrastructure, and public access related to the withdrawal lands, including—(A)reconstruction of Lone Tree Road, which shall include all costs related to permitting (including environmental and cultural), design, and construction;(B)realignment of Sand Canyon Road, which shall include all costs related to permitting (including right-of-way, environmental, and cultural), design, and construction; and(C)increased costs for the Dixie Valley Water Project as a result of designed features required by the Secretary of the Navy.(6)An agreement for compensation from the Secretary of the Navy to the Nevada Department of Transportation to mitigate the loss of transportation infrastructure and public access related to the withdrawal lands, including—(A)realignment of Nevada State Route 361, Gabbs Highway, which shall include all costs related to permitting (including right-of-way, environmental, and cultural), design, and construction; and(B)reconstruction of Nevada State Route 718, Lone Tree Road, which shall include all costs related to permitting (including environmental and cultural), design, and construction.(7)An agreement for compensation from the Secretary of the Navy to the State for public health and safety improvements, which shall include—(A)wildland fire suppression;(B)wildland fire restoration;(C)wildlife planning, fuel reduction, and pre-suppression; and(D)an emergency response fund.(8)An agreement for compensation from the Secretary of the Navy to the County and the counties of Lyon, Nye, Mineral, and Pershing in the State to offset any reductions made in payments in lieu of taxes.(9)An agreement for compensation from the Secretary of the Navy to the State to mitigate impacts of the withdrawal lands on biological resources, including—(A)bighorn sheep;(B)greater sage grouse;(C)wildlife species specified by the State, including aquatic species;(D)other wildlife species of conservation priority or concern;(E)botanical and invertebrate species or similar species of concern specified by the State; and(F)management of nonnative, invasive species.(10)An agreement for compensation from the Secretary of the Navy to the County for the survey, appraisal, environmental permitting, checkerboard land resolution, and land acquisition costs related to municipal land conveyances.(11)An agreement for compensation from the Secretary of the Navy to a mutually agreed upon party to conduct a comprehensive class III cultural resource inventory and ethnographic study on the existing and expanded Fallon Range Training Complex.(12)An agreement for compensation from the Secretary of the Navy to the Nevada State Historic Preservation Office—(A)to oversee and manage the comprehensive cultural resources inventory described in paragraph (11); and(B)to compensate the spatial and cultural resource database, the Nevada Cultural Resource Inventory System, maintained by the Nevada State Historic Preservation Office pursuant to section 383.021 of the Nevada Revised Statutes and section 302503(a)(3) of title 54, United States Code.(13)An agreement to coordinate subsequent land management planning efforts that require cooperation with State, local, and Tribal governments that include implementation of—(A)the integrated natural resource management plan required by section 115 of this title;(B)County zoning changes; and(C)other resource management plans undertaken by the Bureau of Land Management.(14)An agreement to implement outdoor recreation in applicable areas.(15)An agreement to facilitate public access for administrative, recreational, cultural, religious, wildlife management, wildfire management, educational, and other purposes.(16)A cost assessment and evaluation by the Secretary of the Navy to determine—(A)how much funding will be required over the future-years defense plan to address the elements contained in the memorandum of understanding;(B)which funding sources will be used to address those elements; and(C)how much funding should be assigned to each year in that plan to address those elements.(17)The relocation of the Paiute pipeline.(c)Submittal of memorandum of understandingNot later than one year after finalizing the memorandum of understanding, the Secretary of the Navy shall submit a copy of the memorandum of understanding to the applicable congressional committees and the Committees on Appropriations of the Senate and the House of Representatives. 122.Expansion of intergovernmental executive committee on joint use by Department of the Navy and Department of the Interior of Fallon Range Training ComplexThe Secretary of the Navy and the Secretary of the Interior shall expand the membership of the intergovernmental executive committee established pursuant to paragraph (5) of section 3011(a) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65), as added by section 2844 of the Military Construction Authorization Act of Fiscal Year 2021 (division B of Public Law 116–283), and relating to the management of the natural and cultural resources of the withdrawal lands to include representatives of Eureka County of the State, the Nevada Department of Agriculture, and the Nevada Division of Minerals.123.Cooperative efforts for identification of, access to, and protection of cultural resources(a)Identification(1)Access to affected indian tribesNot later than 120 days after the date of enactment of this Act, the Secretary of the Navy and the Secretary of the Interior shall provide to each affected Indian tribe such access to the withdrawal lands as the Secretaries, in consultation with the affected Indian tribes, determine to be reasonable and sufficient for the purpose of identifying within the land—(A)cultural resources (as defined in section 2684(d) of title 10, United States Code); and(B)burial sites (as defined in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001)).(2)Submission of resultsNot later than 240 days after the date of enactment of this Act, each affected Indian tribe provided access under paragraph (1) shall submit to the Secretary of the Navy a notice describing each cultural resource and burial site identified within the withdrawal lands.(b)Cooperative agreementsNot later than one year after the date of enactment of this Act, the Secretary of the Navy and the Secretary of the Interior shall offer to enter into a cooperative agreement with each affected Indian tribe that submitted to the Secretary of the Navy a notice under subsection (a)(2)— (1)to provide to the affected Indian tribe—(A)reasonable and recurrent access to, and use of, the identified cultural resources; and(B)proper disposition or protection of, and any requested access to, the identified burial sites, in accordance with the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);(2)(A)to protect relevant cultural resources from disturbance; and (B)if requested by the affected Indian tribe, to protect burial sites from disturbance; and(3)to support any other activities that are necessary and reasonable to achieve the purposes described in paragraphs (1) and (2). (c)Procedures for additional withdrawalsAfter the date of the enactment of this Act, if additional land is withdrawn and reserved for the Fallon Range Training Complex, the Secretary of the Navy and the Secretary of the Interior shall—(1)provide to each affected Indian tribe similar access, identification, and notice procedures, within similar timeframes, as those access, identification, and notice procedures and timeframes described in subsection (a); and(2)amend each cooperative agreement, or enter into a new cooperative agreement, as necessary and requested by an affected Indian tribe, to provide similar protections, access, and use of cultural resources and burial sites as the protections, access, and use of cultural resources and burial sites described in subsection (b).(d)Class III inventories and ethnographic studies(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of the Navy shall conduct, as appropriate, one or more class III cultural resource inventories and ethnographic studies regarding such portions of the withdrawal lands that were not previously withdrawn for military purposes.(2)Location and orderThe Secretary of the Navy shall determine the location and order of any class III inventory and ethnographic study conducted under paragraph (1).(3)PhasesThe Secretary of the Navy may conduct any class III inventory and ethnographic study under paragraph (1) in phases.(4)Participation of affected Indian TribesIn conducting a class III inventory and ethnographic study under paragraph (1), the Secretary of the Navy shall coordinate with, and provide for the participation of, each applicable affected Indian tribe.(5)Results of inventory and ethnographic studiesThe Secretary of the Navy shall use the results of any class III inventory and ethnographic study conducted under paragraph (1)—(A)to achieve compliance with applicable Federal law; and(B)to determine the obligations of the Secretary of the Navy under—(i)the integrated natural resources management plan prepared under section 115 of this title; and(ii)any cooperative agreement entered into under subsection (b) or (c).(e)FundingIn addition to any other amounts authorized to be appropriated to carry out this section, there are authorized to be appropriated to the Secretary of the Navy, for distribution among the Department of the Navy, the Department of the Interior, and the applicable affected Indian tribes, such sums as are necessary to carry out the cooperative agreements under subsections (b) and (c), subject to the condition that the amounts distributed to the applicable affected Indian tribes shall be sufficient to fund—(1)not fewer than three full-time equivalent positions to carry out the cooperative agreements; and(2)other reasonable costs associated with participation by affected Indian tribes.(f)Navy purposesNothing in this section interferes with the purposes described in subsection (b)(1) of section 101 of this title for which the lands withdrawn by subsection (a)(1) of such section were reserved. DReduction of Impact of Withdrawal and Reservation131.Reduction of impact of Fallon Range Training Complex modernization by Department of the Navy(a)RequirementThe Secretary of the Navy shall carry out the mitigations and other measures set forth in this section to reduce the impact of the modernization of the Fallon Range Training Complex (in this section referred to as the modernization) by the Secretary of the Navy on the land and local community.(b)Withdrawal or acquisition of land(1)In generalWithdrawal or acquisition by the Secretary of the Navy for military purposes of land impacted by the modernization is contingent upon— (A)finalization of payments under this section for private property affected by the modernization, including—(i)lost land rights;(ii)lost mining claims;(iii)lost water rights; and(iv)lost grazing rights, permits, or infrastructure;(B)implementation of conservation and Tribal cultural resource mitigation measures relating to the modernization;(C)completion of studies relating to the modernization;(D)completion of ethnographic studies and class III cultural resource inventories of Tribal cultural resources and burial sites;(E)payments to affected Indian tribes; and(F)conveyance of land required to be conveyed by this title. (2)ApplicationParagraph (1) shall not apply to the land previously withdrawn for the Fallon Range Training Complex by section 3011(a)(1) of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 885).(c)Realignment of Paiute pipeline(1)In generalThe Secretary of the Navy shall purchase the portion of the Paiute pipeline impacted by the modernization and pay for relocation of the existing Paiute pipeline south of the proposed B–17 range on the Fallon Range Training Complex.(2)Realignment of pipelineUsing amounts provided by the Department of the Navy, the Paiute Pipeline Company shall be responsible for planning, designing, permitting, funding, and constructing any realignment of the Paiute pipeline.(3)Resource impactsAny potential resource impacts associated with the relocation of the Paiute pipeline shall be subject to the same commitments by the Secretary of the Navy as any resource impacts under the modernization.(d)Treatment of mining and mineral resources(1)In generalThe Secretary of the Navy shall notify, by certified mail, holders of mining claims impacted by the modernization, including realignment of existing roads, and shall make payments to those holders in accordance with this subsection.(2)Treatment of certain claims(A)Patented or validity examThe Secretary of the Navy shall fully compensate, in accordance with the conditions and procedures outlined in section 3.3 of the Final Environmental Impact Statement, any claims described in paragraph (1) that are patented or have a validity exam.(B)Other claimsFor claims described in paragraph (1) that are not described in subparagraph (A), the Secretary of the Navy shall offer to the claimant nominal payments (factoring in expenses previously incurred by the claimant) subject to the conditions and procedures outlined in section 3.3 of the Final Environmental Impact Statement.(3)Appraisal processIn providing payments to claimants under this subsection, the Secretary of the Navy shall follow section 1.10.3 of the appraisal process described in the Uniform Appraisal Standards for Federal Land Acquisitions (Special Consideration for Mineral Properties).(e)Livestock grazing(1)In generalThe Secretary of the Navy shall notify holders of grazing allotments impacted by the modernization and, if possible, work with those holders to obtain replacement forage.(2)Revisions to allotment plansThe Secretary of the Navy shall pay for required revisions to grazing allotment plans, permits, and associated environmental approvals impacted by the modernization.(3)Alternative to replacement forageIf replacement forage cannot be identified under paragraph (1), the Secretary of the Navy shall make payments to Federal grazing permit holders for all losses suffered by the permit holders as a result of the withdrawal or other use of former Federal grazing lands for national defense purposes pursuant to the Act of June 28, 1934 (commonly known as the Taylor Grazing Act; 43 U.S.C. 315 et seq.).(4)Notification and paymentThe Secretary of the Navy shall notify, by certified mail, holders of grazing allotments (or portions thereof) that are terminated and shall compensate those holders for authorized permanent improvements (such as corrals) associated with those allotments (or portions thereof). (5)ConsiderationsFor purposes of calculating and making a payment to a Federal grazing permit holder under paragraphs (3) and (4) (including the conduct of any appraisals required to calculate the amount of the payment)—(A)the Secretary of the Navy shall consider the permanent loss of the applicable Federal grazing permit; and (B)the amount of the payment shall not be limited to the remaining term of the existing Federal grazing permit.(f)Water resources(1)In generalThe Secretary of the Navy shall notify, by certified mail, water rights holders impacted by the modernization and, if water rights are adversely affected and cannot be otherwise mitigated, acquire existing and valid State water rights (including improvements within the Bravo ranges).(2)Practices and measuresIn carrying out the modernization, the Secretary of the Navy shall implement management practices and mitigation measures specifically designed to reduce or avoid potential impacts on surface water and groundwater, such as placing targets outside of washes.(g)Biological Resources(1)Mitigations of impacts on sage grouse(A)Study(i)In generalThe Secretary of the Navy shall conduct a study to assess the reactions of greater sage grouse in the area impacted by the modernization to aircraft overflights.(ii)CoordinationThe Secretary of the Navy shall conduct the study under clause (i) in coordination with the State and United States Fish and Wildlife Service.(B)Mitigations and managementIf the Secretary of the Navy determines under the study under subparagraph (A) that greater sage grouse in the area impacted by the modernization are impacted by aircraft overflights, the Secretary of the Navy shall implement such mitigations and adaptive management, in coordination with the State and the United States Fish and Wildlife Service, before operational use of the air space by the Armed Forces over the land of the impacted habitat.(2)Use of fencingIn constructing fences on the area impacted by the modernization, the Secretary of the Navy, in coordination with the Nevada Department of Wildlife, shall—(A)use wildlife friendly configured four-wire fencing to minimize impacts on wildlife from fencing; and(B)configure the spacing of wires appropriately for the wildlife in the area.(3)Conservation law enforcement officers(A)In generalThe Secretary of the Navy shall establish two Conservation Law Enforcement Officer positions at Naval Air Station Fallon.(B)DutiesThe duties of the Conservation Law Enforcement Officer position established under subparagraph (A) shall include, in part—(i)patrolling the new fence line for trespass issues and reporting to the Secretary of the Navy any broken or downed fences for maintenance repair;(ii)facilitating public hunting and recreational activities;(iii)conducting historic tours of withdrawn lands;(iv)facilitating wildfire monitoring and prevention (whether relating to activities of the Department of the Navy or otherwise); and(v)serving as liaison to appropriate local, State, and Federal agencies with responsibilities relating to law enforcement, emergency management, wildlife management, habitat conservation, and maintenance of wildlife water infrastructure.(4)Access for wildlife managementThe Secretary of the Navy shall work with the Bureau of Land Management, the United States Fish and Wildlife Service, and the Nevada Department of Wildlife to provide continued access for wildlife management activities and to existing wildlife water developments and guzzlers in the area impacted by the modernization and to install additional guzzlers outside weapons danger zones. (h)Loss of privately owned propertyThe Secretary of the Navy shall notify, by certified mail, holders of private property rights impacted by the modernization and compensate those holders for loss of privately owned real property as described in section 3.13 of the Final Environmental Impact Statement.(i)Mitigation fund(1)In generalThe Secretary of the Navy shall establish a mitigation fund to pay for expenses in the counties in the State impacted by the modernization relating to carrying out activities under the memorandum of understanding.(2)Additional uses of fundsFunds deposited in the fund established under paragraph (1) may be used—(A)to implement the memorandum of understanding; and(B)for land consolidation or checkerboard resolution purposes.(j)Treatment of the West-Wide Energy Corridor(1)In generalNothing in this section restricts the development of power utility lines within that portion of the designated West-Wide Energy Corridor as is located outside of the B–16 range at the Fallon Range Training Complex, as depicted on the Map.(2)New transmission lines within B–16 rangeThe Secretary of the Navy shall allow one transmission line within that portion of the designated West-Wide Energy Corridor as is located within the B–16 range at the Fallon Range Training Complex, as depicted on the Map, subject to the condition that the transmission line shall be located as closely as possible to the existing transmission line located immediately adjacent to the western boundary of the B–16 range. 132.Resolution of Walker River Paiute Tribe claims(a)FindingsCongress finds the following:(1)The Walker River Paiute Tribe is a federally recognized Indian Tribe with reservation land located in the midwestern region of the State.(2)Since the 1940s, the land of the Walker River Paiute Tribe located south of and adjacent to the Fallon Range Training Complex has been adversely impacted by military testing and training exercises that resulted in the impairment and loss of use of the land due to the presence of munitions constituents.(b)PurposeThe purposes of this section are—(1)to resolve the claims of the Walker River Paiute Tribe against the United States for the contamination, impairment, and loss of use of approximately 6,000 acres of land in the State that is within the boundaries of the reservation of the Tribe, with such lands to remain in trust and part of the Tribe’s reservation;(2)to authorize the actions and appropriations necessary to carry out this section; and(3)to maintain the trust responsibility of the United States to the Walker River Paiute Tribe.(c)Payment to Walker River Paiute TribeNot later than one year after the date of enactment of this Act, the Secretary of the Navy shall transfer $20,000,000 to an account designated by the Walker River Paiute Tribe. The funds transferred shall be derived from amounts appropriated to the Secretary of the Navy for operation and maintenance of the Navy and available to the Secretary of the Navy at the time of transfer.(d)Trust land impactsWith respect to the land established as the B–19 range at the Fallon Range Training Complex, as depicted on the Map (as defined in section 100), the Secretary of the Navy shall maintain the primary target run alignment in effect as of the date of the enactment of this Act, or establish any alternative alignment, so as to continue to mitigate the risk of ordnance landing off-range on the approximately 6,000 acres of contaminated land of the Walker River Paiute Tribe or any other land of the Tribe. (e)Additional trust land(1)DefinitionsIn this subsection:(A)DirectorThe term Director means the Director of the Bureau of Indian Affairs.(B)MapThe term map means the map entitled Walker River Paiute Trust Lands, dated October 5, 2020, that reflects the additional trust land identified as Walker Lake Parcel to be designated as part of the Tribe’s existing reservation. Such map shall be on file and available for public inspection in the appropriate offices of the Department of the Interior.(C)Walker lake parcelThe term Walker lake parcel means the Bureau of Land Management and Bureau of Reclamation land located in Mineral County, Nevada, as generally depicted on the map and more particularly described in paragraph (5). (2)Environmental site assessmentNot later than one year after the date of enactment of this Act and prior to taking the Walker lake parcel into trust for the benefit of the Walker River Paiute Tribe under paragraph (4)(A), the Director shall complete an environmental site assessment to determine with respect to the Walker lake parcel—(A)the likelihood of the presence of hazardous substance-related or other environmental liability; and(B)if the presence of hazardous substance-related or other environmental liability is determined to be likely—(i)the extent of that liability; and(ii)whether that liability can be remediated by the United States.(3)Exercise of discretion by TribeIf the Director determines pursuant to the environmental site assessment completed under paragraph (2) that there is a likelihood of the presence of hazardous substance-related or other environmental liability on the Walker lake parcel that cannot be remediated by the United States, the Walker River Paiute Tribe may exercise discretion regarding whether the Walker Lake parcel should be taken into trust for the benefit of the Tribe.(4)Land to be held in trust for the Tribe; identification of replacement land(A)In generalIf the Walker River Paiute Tribe determines pursuant to paragraph (3) that the Walker lake parcel should be taken into trust for the benefit of the Tribe, subject to valid existing rights, all right, title, and interest of the United States in and to the land shall be— (i)held in trust by the United States for the benefit of the Walker River Paiute Tribe; and(ii)made part of the reservation of the Tribe.(B)Identification of suitable and comparable replacement landIf the Walker River Paiute Tribe determines pursuant to paragraph (3) that the Walker lake parcel should not be taken into trust for the benefit of the Tribe, not later than one year after the date on which the Tribe makes the determination, the Director and the Walker River Paiute Tribe shall—(i)enter into an agreement to identify suitable and comparable replacement land to be withdrawn from Federal use and taken into trust for the benefit of the Walker River Paiute Tribe to meet the purpose described in subsection (b)(1); (ii)jointly submit to Congress a proposal describing the replacement land to be taken into trust for the benefit of the Tribe; and (iii)provide written notification to any impacted county and the State.(5)Walker Lake parcel describedSubject to paragraph (6), the Walker Lake parcel in Mineral County, Nevada, to be held in trust for the benefit of the Walker River Paiute Tribe under paragraph (4)(A) consists of the following lands: (A)All land held by the Bureau of Reclamation in T. 10 N., R. 30 E., secs. 4, 5, 6, 8, 9, 16, 17, 20, 21, 28, 29, 32, and 33, Mount Diablo Meridian.(B)All land held by the Bureau of Land Management in T. 10.5 N., R. 30 E., secs. 31 and 32, Mount Diablo Meridian.(C)All land held by the Bureau of Land Management in T. 11 N., R. 29 E., secs. 35 and 36, Mount Diablo Meridian.(6)Administration(A)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall complete such surveys as may be necessary to fully describe, and adequately define the boundaries of, the Walker Lake parcel.(B)Legal description(i)In generalOn the completion of the surveys under subparagraph (A), the Secretary of the Interior shall publish in the Federal Register a legal description of the Walker Lake parcel.(ii)Technical correctionsBefore the date of publication of the legal description under clause (i), the Secretary of the Interior may make minor corrections to correct technical and clerical errors in the legal description.(iii)EffectEffective beginning on the date of publication of the legal description under clause (i), the legal description shall be considered to be the official legal description of the land to be held in trust for the benefit of the Walker River Paiute Tribe under paragraph (4)(A). (7)Use of trust landThe land taken into trust under paragraph (4)(A) shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).(f)Eligibility for Federal and federally funded programsFunds paid to the Walker River Paiute Tribe pursuant to this section, including any interest or investment income earned, may not be treated as income or resources or otherwise used as the basis for denying or reducing the basis for Federal financial assistance or other Federal benefit (including under the Social Security Act (42 U.S.C. 301 et seq.)) to which the Walker River Paiute Tribe, a member of the Tribe, or a household would otherwise be entitled. 133.Land to be held in trust for the Fallon Paiute Shoshone Tribe(a)Transfer of Navy parcel(1)Transfer requiredThe Secretary of the Navy shall transfer to the Secretary of the Interior, at no cost, a parcel of land in the County consisting of approximately 616 acres of land as depicted on the Map.(2)Trust landOn receipt of the land by the Secretary of the Interior under paragraph (1), and subject to valid existing rights, all right, title, and interest of the United States in and to the land shall be— (A)held in trust by the United States for the benefit of the Fallon Paiute Shoshone Tribe; and(B)made part of the reservation of the Fallon Paiute Shoshone Tribe. (b)Use of trust landThe land taken into trust under this section shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).(c)Cooperative AgreementOn request by the Fallon Paiute Shoshone Tribe, the Secretary of the Interior shall enter into a cooperative agreement with the Tribe to provide assistance in the management of the land taken into trust under this section for cultural protection and conservation management purposes, in accordance with the management plan for the Fox Peak National Conservation Area developed under title II of this division.134.Designation of the Cocoon Mountain Cultural Area of Critical Environmental Concern(a)Designation requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Interior shall designate approximately 1,090 acres of land in the County as the Cocoon Mountain Cultural Area of Environmental Concern, as shown on the Map.(b)ManagementThe Secretary of the Interior, in consultation with the Fallon Paiute Shoshone Tribe, shall develop a management plan for the purpose of protecting, preserving, maintaining, and administering the land within the Cocoon Mountain Area of Critical Environmental Concern to ensure, to the maximum extent practicable, the protection of traditional cultural and religious sites within the Area of Critical Environmental Concern.135.Transfer of land under the administrative jurisdiction of the Department of the Navy(a)Transfers(1)Sand Mountain Recreation Area parcelThe Secretary of the Navy shall transfer to the Secretary of the Interior, at no cost, administrative jurisdiction over a noncontiguous parcel of land in the County consisting of approximately 86 acres for the purpose of permitting the Secretary of the Interior to include the land in the Sand Mountain Recreation Area.(2)Carson City BLM District parcelThe Secretary of the Navy may transfer to the Secretary of the Interior, at no cost, administrative jurisdiction over multiple noncontiguous parcels of land in the County consisting of approximately 1,637 acres in north Dixie Valley for the purpose of permitting the Secretary of the Interior to include the land in the Carson City District of the Bureau of Land Management, as shown on the Map.(b)ConditionsBefore exercising the discretion provided by subsection (a)(2) to transfer land to the Secretary of the Interior, the Secretary of the Navy and the Secretary of the Interior shall each make a determination that such a transfer is—(1)to the benefit of the Department of the Navy and the Department of the Interior, respectively; and(2)in the public interest.IIFox Peak and Grimes Point National Conservation Areas201.PurposeThe purpose of this title is to establish the Fox Peak National Conservation Area and the Grimes Point National Conservation Area in the State to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the cultural, archaeological, natural, wilderness, scientific, geological, historical, biological, wildlife, educational, recreational, and scenic resources of the Conservation Areas.202.DefinitionsIn this title:(1)Conservation areaThe term Conservation Area means each of—(A)the Fox Peak National Conservation Area established by section 203(a)(1) of this title; and (B)the Grimes Point National Conservation Area established by section 203(a)(2) of this title. (2)CountyThe term County means Churchill County, Nevada. (3)Management planThe term management plan means the management plan for the Conservation Areas developed under section 204(b) of this title.(4)MapThe term Map means the map entitled Churchill County Proposed Fallon Range Training Complex Modernization and Lands Bill and dated February 2, 2021.(5)StateThe term State means the State of Nevada. 203.Establishment(a)In generalFor the purpose described in section 201 of this title, there is established in the State—(1)the Fox Peak National Conservation Area; and(2) the Grimes Point National Conservation Area.(b)Area includedThe Conservation Areas shall consist of approximately 151,632 acres of public land in the County, as generally depicted on the Map.(c)Maps and legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall submit to Congress a map and legal description of each Conservation Area.(2)EffectThe maps and legal descriptions submitted under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary of the Interior may correct minor errors in the maps and legal descriptions.(3)Public availabilityA copy of each map and legal description submitted under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.204.Management(a)In generalThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall manage the Conservation Areas—(1)in a manner that conserves, protects, and enhances the resources of the Conservation Areas, including—(A)the management of wildfire, invasive species, and wildlife; and(B)wildfire restoration; (2)in accordance with—(A)this title;(B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(C)any other applicable law; and(3)as components of the National Landscape Conservation System.(b)Management plan(1)In generalNot later than three years after the date of enactment of this Act and in accordance with paragraph (2), the Secretary of the Interior shall develop a comprehensive plan for the long-term management of the Conservation Areas.(2)ConsultationIn developing the management plan required by paragraph (1), the Secretary of the Interior shall consult with—(A)appropriate Federal, State, Tribal, and local governmental entities; and(B)members of the public.(3)RequirementsThe management plan shall—(A)describe the appropriate uses of the Conservation Areas;(B)authorize the appropriate use of motor vehicles in the Conservation Areas, including the maintenance of existing roads; and(C)incorporate any provision of an applicable land and resource management plan that the Secretary of the Interior considers to be appropriate.(c)UsesThe Secretary of the Interior shall allow only uses of the Conservation Areas that the Secretary determines would further the purpose described in section 201 of this title.(d)Motorized vehiclesExcept as needed for administrative purposes or to respond to an emergency, the use of motorized vehicles in the Conservation Areas shall be permitted only on roads and trails designated for the use of motorized vehicles by the management plan.(e)Withdrawal(1)In generalSubject to valid existing rights, all public land in the Conservation Areas is withdrawn from—(A)all forms of entry, appropriation, and disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(2)Additional landNotwithstanding any other provision of law, if the Secretary of the Interior acquires mineral or other interests in a parcel of land within a Conservation Area after the date of enactment of this Act, the parcel is withdrawn from operation of the laws referred to in paragraph (1) on the date of acquisition of the parcel.(f)Hunting, fishing, and trapping(1)In generalSubject to paragraph (2), nothing in this title affects the jurisdiction of the State with respect to fish and wildlife, including hunting, fishing, and trapping in the Conservation Areas.(2)Limitations(A)RegulationsThe Secretary of the Interior may designate by regulation areas in which, and establish periods during which, no hunting, fishing, or trapping will be permitted in the Conservation Areas, for reasons of public safety, administration, or compliance with applicable laws.(B)Consultation requiredExcept in the case of an emergency, before promulgating regulations under subparagraph (A) that close a portion of a Conservation Area to hunting, fishing, or trapping, the Secretary of the Interior shall consult with the appropriate State agency.(g)GrazingIn the case of land included in a Conservation Area on which the Secretary of the Interior permitted, as of the date of enactment of this Act, livestock grazing, the livestock grazing shall be allowed to continue, subject to applicable laws (including regulations) and Executive orders.(h)No buffer zones(1)In generalThe establishment of the Conservation Areas shall not create an express or implied protective perimeter or buffer zone around the Conservation Areas.(2)Private landIf the use of, or conduct of, an activity on private land that shares a boundary with a Conservation Area is consistent with applicable law, nothing in this title prohibits or limits the use or conduct of the activity.(i)Visitor service facilitiesThe Secretary of the Interior, in cooperation with other public or private entities that the Secretary determines to be appropriate, may establish visitor service facilities for the purpose of providing information about the historical, cultural, archaeological, ecological, recreational, geologic, scientific, and other resources of the Conservation Areas. IIIPistone-Black Mountain National Conservation Area301.DefinitionsIn this title:(1)Conservation AreaThe term Conservation Area means the Pistone-Black Mountain National Conservation Area established by section 302(a) of this title.(2)TribeThe term Tribe means the Walker River Paiute Tribe.302.Establishment(a)In generalTo protect, conserve, and enhance the unique and nationally important historic, cultural, archaeological, natural, and educational resources of the Pistone Site on Black Mountain, there is established in Mineral County, Nevada, the Pistone-Black Mountain National Conservation Area.(b)Area included(1)In generalThe Conservation Area shall consist of the approximately 3,415 acres of public land in Mineral County, Nevada, administered by the Bureau of Land Management, as depicted on the map entitled Black Mountain/Pistone Archaeological District and dated May 12, 2020.(2)Availability of mapThe map described in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(c)Submission of Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall submit to Congress a map and legal description of the Conservation Area.(2)EffectThe map and legal description of the Conservation Area submitted under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary of the Interior may correct any minor errors in the map and legal description.(3)Public availabilityThe map and legal description of the Conservation Area submitted under paragraph (1) shall be available for public inspection in the appropriate offices of the Bureau of Land Management.303.Management(a)In generalThe Secretary of the Interior shall manage the Conservation Area—(1)in a manner that conserves, protects, and enhances the resources and values of the Conservation Area, including the resources and values described in section 302(a) of this title; (2)in accordance with—(A)this title;(B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(C)any other applicable law; and(3)as a component of the National Landscape Conservation System.(b)UsesThe Secretary of the Interior shall allow any use of the Conservation Area—(1)that is consistent with the protection of the historic, cultural, and archeological resources of the Conservation Area; or(2)that is for the continued enjoyment by the Tribe of a cultural use of the Conservation Area.(c)RequirementsIn administering the Conservation Area, the Secretary of the Interior shall provide for—(1) access to and use of cultural resources by the Tribe at the Conservation Area;(2)the protection of the cultural resources and burial sites of the Tribe located in the Conservation Area from disturbance; and(3)cooperative management with the Tribe with respect to the management of the Conservation Area.(d)Cooperative agreementsThe Secretary of the Interior may, in a manner consistent with this title, enter into cooperative agreements with the State of Nevada, other Indian Tribes, and other institutions and organizations to carry out the purposes of this title, subject to the requirement that the Tribe shall be a party to any cooperative agreement entered into under this subsection. 304.Management plan(a)In generalNot later than two years after the date of enactment of this Act, the Secretary of the Interior shall develop a management plan for the Conservation Area.(b)ConsultationIn developing the management plan required under subsection (a), the Secretary of the Interior shall consult with—(1)appropriate State, Tribal, and local governmental entities; and(2)members of the public.(c)RequirementsThe management plan shall—(1)describe the appropriate uses and management of the Conservation Area;(2)incorporate, as appropriate, decisions contained in any other management or activity plan for the land in or adjacent to the Conservation Area;(3)take into consideration any information developed in studies of the land and resources in or adjacent to the Conservation Area;(4)take into consideration the historical and continued cultural and archeological importance of the Conservation Area to the Tribe; and(5)provide for a cooperative agreement with the Tribe, including for co-management purposes, to address the historical, archeological, and cultural values of the Conservation Area.305.WithdrawalSubject to valid existing rights, any Federal surface and subsurface land within the Conservation Area or any land (including any interest in land) that is acquired by the United States after the date of enactment of this Act for inclusion in the Conservation Area is withdrawn from—(1)all forms of entry, appropriation, or disposal under the general land laws;(2)location, entry, and patent under the mining laws; and(3)operation under the mineral leasing and geothermal leasing laws. 306.Effect on water rightsNothing in this title constitutes an express or implied reservation of any water rights with respect to the Conservation Area. IVAdditional Wilderness Areas in Churchill County401.Findings and sense of Congress(a)FindingsCongress finds the following:(1)Public land in the Churchill County, Nevada, contains unique and spectacular natural resources, including—(A)priceless habitat for numerous species of plants and wildlife; (B)thousands of acres of land that remain in a natural state; and(C)habitat critical to the survival and recovery of the greater sage-grouse.(2)Continued preservation of the public land in the County would benefit the County and all States in the United States by—(A)ensuring the conservation of ecologically diverse habitats;(B)protecting prehistoric cultural resources;(C)conserving primitive recreational resources;(D)protecting air and water quality; and(E)protecting, enhancing, and restoring greater sage-grouse habitat and populations.(b)Sense of congressIt is the sense of Congress that the Secretary of the Interior should collaborate with the State of Nevada and the County commission on wildfire and rangeland management, planning, and implementation, with the goal of preventing catastrophic wildfire and resource damage.402.DefinitionsIn this title:(1)CountyThe term County means Churchill County, Nevada.(2)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)MapThe term ‘Map means the map entitled Churchill County Proposed Fallon Range Training Complex Modernization and Lands Bill and dated February 2, 2021.(4)Wilderness areaThe term wilderness area means a wilderness area designated by section 403(a) of this title.403.Additions to National Wilderness Preservation System(a)AdditionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the County are designated as wilderness and as components of the National Wilderness Preservation System:(1)Clan Alpine Mountains WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 128,362 acres, as generally depicted on the Map, which shall be known as the Clan Alpine Mountains Wilderness.(2)Desatoya Mountains WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 32,537 acres, as generally depicted on the Map, which shall be known as the Desatoya Mountains Wilderness.(3)Cain Mountain WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 7,664 acres, as generally depicted on the Map, which, together with the Federal land designated as wilderness by section 721(a)(1) of division B, shall be known as the Cain Mountain Wilderness.(4)Fox Peak WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 8,592 acres, as generally depicted on the Map, which shall be known as the Fox Peak Wilderness. (b)BoundaryThe boundary of any portion of a wilderness area that is bordered by a road shall be at least 150 feet from the edge of the road to allow public access.(c)Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall file a map and legal description of each wilderness area with the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives.(2)EffectEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary of the Interior may correct clerical and typographical errors in the map or legal description.(3)AvailabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in—(A)the Office of the Director of the Bureau of Land Management;(B)the Office of the Nevada State Director of the Bureau of Land Management;(C)the Carson City Field Office of the Bureau of Land Management; and(D)the Fallon Field Station of the Bureau of Land Management.(d)WithdrawalSubject to valid existing rights, each wilderness area is withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral leasing and geothermal leasing laws.404.Administration(a)ManagementSubject to valid existing rights, each wilderness area shall be administered by the Secretary of the Interior, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—(1)any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior.(b)LivestockThe grazing of livestock in a wilderness area administered by the Bureau of Land Management, if established as of the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary of the Interior considers necessary, in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405). (c)Incorporation of acquired land and interestsAny land or interest in land within the boundaries of a wilderness area that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the wilderness area within which the acquired land or interest is located.(d)Water rights(1)FindingsCongress finds that—(A)the wilderness areas—(i)are located in the semiarid region of the Great Basin region; and(ii)include ephemeral and perennial streams;(B)the hydrology of the wilderness areas is predominantly characterized by complex flow patterns and alluvial fans with impermanent channels;(C)the subsurface hydrogeology of the region in which the wilderness areas are located is characterized by—(i)groundwater subject to local and regional flow gradients; and (ii)unconfined and artesian conditions;(D)the wilderness areas are generally not suitable for use or development of new water resource facilities; and(E)because of the unique nature and hydrology of the desert land in the wilderness areas, it is possible to provide for proper management and protection of the wilderness areas and other values of land in ways different from those used in other laws.(2)Statutory constructionNothing in this title—(A)constitutes an express or implied reservation by the United States of any water or water rights with respect to the wilderness areas;(B)affects any water rights in the State of Nevada (including any water rights held by the United States) in existence on the date of enactment of this Act;(C)establishes a precedent with regard to any future wilderness designations;(D)affects the interpretation of, or any designation made under, any other Act; or(E)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State of Nevada and other States.(3)Nevada water lawThe Secretary of the Interior shall follow the procedural and substantive requirements of Nevada State law in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the wilderness areas.(4)New projects(A)Definition of water resource facility(i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.(ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers.(B)Restriction on new water resource facilitiesExcept as otherwise provided in this title, on and after the date of enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within the wilderness areas.(e)Adjacent management(1)In generalCongress does not intend for the designation of a wilderness area to create protective perimeters or buffer zones around the wilderness area.(2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area.(f)Military overflightsNothing in this title restricts or precludes—(1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;(2)flight testing and evaluation; or(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.(g)Wildfire managementIn accordance with section 4 of the Wilderness Act (16 U.S.C. 1133), nothing in this title precludes a Federal, State, or local agency from conducting wildfire management operations (including operations using aircraft or mechanized equipment) to manage wildfires in a wilderness area.(h)Data collectionSubject to such terms and conditions as the Secretary of the Interior may prescribe, nothing in this title precludes the installation and maintenance of hydrologic, meteorological, or climatological collection devices in a wilderness area, if the Secretary of the Interior determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities. 405.Wildlife management(a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State of Nevada with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in a wilderness area.(b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), management activities to maintain or restore fish and wildlife populations and the habitats to support fish and wildlife populations shall be carried out in wilderness areas if the activities are carried out—(1)consistent with relevant wilderness management plans; and(2)in accordance with appropriate policies, such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including the occasional and temporary use of motorized vehicles, if the use, as determined by the Secretary of the Interior, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimum impact necessary to reasonably accomplish those tasks. (c)Existing activities(1)In generalConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies, such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), the State of Nevada may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and provide water for wildlife populations (including bighorn sheep) and feral stock, horses, and burros. (2)Use of wildlife tracking devicesWildlife tracking devices—(A)shall be allowed in the wilderness areas, consistent with historic wildlife management practices; and(B)shall not be considered installations.(d)Wildlife water development projectsSubject to subsection (f), the Secretary of the Interior shall authorize structures and facilities, including existing structures and facilities, for wildlife water development projects, including guzzlers, in the wilderness areas if—(1)the structures and facilities will, as determined by the Secretary of the Interior, enhance wilderness values by promoting healthy, viable, and more naturally distributed wildlife populations; and(2)the visual impacts of the structures and facilities on the wilderness areas can reasonably be minimized.(e)Hunting, fishing, and trapping(1)In generalThe Secretary of the Interior may, by regulation, designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas.(2)ConsultationExcept in emergencies, the Secretary of the Interior shall consult with the appropriate State agency before taking any action under paragraph (1). (f)Cooperative agreement(1)In generalThe State of Nevada, including a designee of the State, may conduct wildlife management activities in the wilderness areas—(A)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary of the Interior and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November 29, 2012, including any amendments to the cooperative agreement agreed to by the Secretary and the State; and(B)subject to all applicable laws (including regulations).(2)ReferencesFor the purposes of this subsection, any reference to Clark County in the cooperative agreement described in paragraph (1)(A) shall be considered to be a reference to the County.406.Release of wilderness study areas(a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land in the County that is administered by the Bureau of Land Management in the following areas has been adequately studied for wilderness designation:(1)The Stillwater Range Wilderness Study Area.(2)The Job Peak Wilderness Study Area.(3)The Clan Alpine Mountains Wilderness Study Area.(4)That portion of the Augusta Mountains Wilderness Study Area located within the County.(5)That portion of the Desatoya Mountains Wilderness Study Area located within the County.(6)Any portion of any other wilderness study area located in the County that is not designated as wilderness by section 403(a) of this title.(b)ReleaseThe public land described in subsection (a)—(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));(2)shall be managed in accordance with—(A)land management plans adopted under section 202 of that Act (43 U.S.C. 1712); and(B)existing cooperative conservation agreements; and(3)shall be subject to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 407.Native American cultural and religious usesNothing in this title diminishes the rights of any Indian tribe, including the rights of an Indian tribe with respect to access to Federal land for Tribal activities, including spiritual, cultural, and traditional food-gathering activities of an Indian tribe. 408.Special management provisions for Fox Peak Wilderness AreaThe Secretary of the Interior shall establish an advisory committee under the Federal Advisory Committee Act (5 U.S.C. App.) to seek information and advice regarding the development of the management plan for the Fox Peak Wilderness Area designated by section 403(a)(4) of this title. This advisory committee shall consist of a fair and balanced representation of interested persons, including representatives of the State of Nevada, the County, and local governments, Indian tribes, recreational users, local business owners, and private landowners. In recognition of the importance of tribal participation of the management and care of the Fox Peak Wilderness Area, the Secretary of the Interior shall carefully and fully consider integrating the traditional and historical knowledge and special expertise of the Fallon Paiute Shoshone Tribe. The management plan for the Fox Peak Wilderness Area shall, to the maximum extent possible, seek to ensure protection of the cultural resources identified by the Fallon Paiute Shoshone Tribe, such as religious ceremonials, hunting and fishing, and other natural resources for their personal use, all subject to such regulations for conservation purposes as the Secretary of the Interior may prescribe. VCritical Transportation and Utility Corridors in Churchill County501.PurposeThe purpose of this title is to maintain for future development certain corridors for transportation and utility infrastructure in Churchill County, Nevada.502.Management of critical transportation and utility corridors(a)In generalThe Secretary of the Interior shall manage the land located within the corridors described in subsection (b) in accordance with this section.(b)Corridors describedThe corridors covered by subsection (a) are the following:(1)The corridors depicted as the County Preferred I–11 Corridor and NDOT I–11 Corridor on the map entitled Churchill County Proposed Fallon Range Training Complex Modernization and Lands Bill and dated February 2, 2021 (referred to in this section as the Interstate 11 corridors).(2)The corridor depicted as Sand Canyon/Red Mountain Road Realignment on such map (referred to in this section as the Sand Canyon/Red Mountain Road Realignment corridor).(c)Public availability of MapA copy of the map referred to in subsection (b)(2) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(d)Withdrawal of land(1)In generalSubject to paragraph (2) and any valid rights in existence on the date of enactment of this Act, the land located within the corridors described in subsection (b) is withdrawn from—(A)location and entry under the mining laws; and(B)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(2)Termination of withdrawalA withdrawal under paragraph (1) shall terminate on the date on which—(A)the Secretary, in coordination with Churchill County, Nevada, terminates the withdrawal; or(B)the applicable corridor or land is patented.(e)Transportation and utility corridorsNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary of the Interior, in consultation with the State of Nevada, and Churchill County, Nevada, shall establish, in accordance with this section and any other applicable law the following:(1)A 2,640-foot-wide right-of-way within each of the Interstate 11 corridors for the placement, on a nonexclusive basis, of—(A)utility infrastructure; and (B)transportation infrastructure for Interstate 11.(2)A 1,000-foot-wide right-of-way within the Sand Canyon/Red Mountain Road Realignment corridor for the placement, on a nonexclusive basis, of—(A)utility infrastructure; and (B)transportation infrastructure for the Sand Canyon/Red Mountain Road Realignment corridor.(3)A 2,640-foot-wide right-of-way immediately west of the existing north-south powerline along State Route 121 to the intersection with U.S. Highway 50, as depicted on the map referred to in subsection (b)(2), for the placement, on a nonexclusive basis, of utility infrastructure.(4)A 2,640-foot-wide right-of-way immediately north of U.S. Highway 50, as depicted on the map referred to in subsection (b)(2), for the placement, on a nonexclusive basis, of utility infrastructure.(5)A 2,640-foot-wide right-of-way immediately south of the existing east-west transmission corridor across the Dixie Valley, as depicted on the map referred to in subsection (b)(2), for the placement, on a nonexclusive basis, of utility infrastructure. VICounty and Municipal Conveyances601.DefinitionsIn this title:(1)CityThe term City means the city of Fallon, Nevada. (2)CountyThe term County means Churchill County, Nevada.(3)MapThe term Map means the map entitled Churchill County Proposed Fallon Range Training Complex Modernization and Lands Bill and dated February 2, 2021. (4)Public purposeThe term public purpose includes any of the following:(A)The construction and operation of a new County fire station.(B)The operation or expansion of an existing County wastewater treatment facility.(C)The operation or expansion of existing County gravel pits and rock quarries.(D)The operation or expansion of an existing City landfill. 602.PurposesThe purposes of this title are—(1)to provide for the conveyance by the Secretary of the Interior to the County of Federal land that is suitable for economic development to compensate the County for the loss by the County of taxable land as a result of the military land withdrawal made by title I of this division; and(2)to provide for the conveyance by the Secretary to the County and the City of Federal land that is suitable for public purposes.603.Land conveyances to County(a)Public purposes conveyance(1)Conveyance requiredNotwithstanding section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary of the Interior shall convey to the County, subject to valid existing rights and paragraph (2), for no consideration, all right, title, and interest of the United States in and to the approximately 7,045 acres of Federal land identified as Public Purpose Conveyances to Churchill County on the Map.(2)ReversionIf a parcel of Federal land conveyed to the County under paragraph (1) ceases to be used for public recreation or other public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.), the parcel of Federal land shall, at the discretion of the Secretary, revert to the United States. (b)Mitigation conveyanceNotwithstanding section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), not later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall convey to the County, subject to valid existing rights, for no consideration, all right, title, and interest of the United States in and to the approximately 13,920 acres of Federal land identified as FRTC Modernization Mitigation Conveyances to Churchill County on the Map. 604.Land conveyance to City(a)In generalNotwithstanding section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary of the Interior shall convey to the City, subject to valid existing rights and subsection (b), for no consideration, all right, title, and interest of the United States in and to the approximately 212 acres of Federal land identified as Public Purpose Conveyances to City of Fallon on the Map.(b)ReversionIf a parcel of Federal land conveyed to the City under subsection (a) ceases to be used for public recreation or other public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.), the parcel of Federal land shall, at the discretion of the Secretary, revert to the United States.VIICheckerboard Resolution701.Consolidation of checkerboard land ownership in Churchill County, Nevada(a)In generalThe Secretary of the Interior, in consultation with Churchill County, Nevada (in this title referred to as the County), and landowners in the County, and after providing an opportunity for public comment, shall seek to consolidate Federal land and non-Federal land ownership in the County.(b)Land exchanges(1)Land exchange authorityTo the extent practicable, the Secretary of the Interior shall offer to exchange land identified for exchange under paragraph (3) for private land in the County that is adjacent to Federal land in the County, if the exchange would consolidate land ownership and facilitate improved land management in the County, as determined by the Secretary.(2)Applicable lawExcept as otherwise provided in this section, a land exchange under this section shall be conducted in accordance with—(A)section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716); and (B)any other applicable law.(3)Identification of Federal land for exchangeSubject to section 702 of this title, the Secretary of the Interior shall identify Federal land in the County managed by the Commissioner of the Bureau of Reclamation and Federal land in the County managed by the Director of the Bureau of Land Management to offer for exchange from Federal land identified as potentially suitable for disposal in an applicable resource management plan.(c)Equal value land exchanges(1)In generalLand to be exchanged under this section shall be of equal value, based on appraisals prepared in accordance with—(A)the Uniform Standards for Professional Land Acquisitions; and(B)the Uniform Standards of Professional Appraisal Practice.(2)Use of mass appraisals(A)In generalSubject to subparagraph (B), the Secretary of the Interior may use a mass appraisal to determine the value of land to be exchanged under this section, if the Secretary determines that the land to be subject to the mass appraisal is of similar character and value.(B)ExclusionThe Secretary of the Interior shall exclude from a mass appraisal under subparagraph (A) any land, the value of which is likely to exceed $250 per acre, as determined by the Secretary of the Interior.(C)AvailabilityThe Secretary of the Interior shall make the results of a mass appraisal conducted under subparagraph (A) available to the public.702.Land identified for disposal(a)Identification process(1)In generalSubject to section 703 of this title, the Secretary of the Interior, in consultation with the County and after providing an opportunity for public comment, shall identify Federal land in the County managed by the Commissioner of the Bureau of Reclamation and Federal land in the County managed by the Director of the Bureau of Land Management to offer for sale from Federal land identified as potentially suitable for disposal in an applicable resource management plan.(2)Postponement or exclusion(A)On request of CountyAt the request of the County, the Secretary of the Interior shall—(i)postpone a sale of Federal land under this section; or (ii)exclude from the sale all or a portion of Federal land identified for sale under this section.(B)At discretion of SecretaryNothing in this section prohibits the Secretary of the Interior from—(i)postponing a sale of Federal land under this section; or (ii)excluding all or a portion of Federal land identified for sale under this section.(3)Valid existing rightsA sale of Federal land under this section is subject to valid existing rights.(b)Method of saleA sale of Federal land under subsection (a) shall be—(1)consistent with section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713);(2) through a competitive bidding process, unless otherwise determined by the Secretary of the Interior; and(3)for not less than fair market value.(c)LimitationNot more than a total of 50,000 acres of Federal land in the County shall be sold under this section.703.Management Priority Areas(a)In generalNot later than one year after the date of enactment of this Act, the Secretary of the Interior shall identify management priority areas on Federal land in the County that—(1)include greater sage-grouse habitat;(2)(A)are designated as critical habitat;(B)are part of an identified wildlife corridor; or (C)contain significant wetlands or riparian wildlife habitat;(3)are within the boundary of—(A)a unit of the National Wildlife Refuge System;(B)a National Conservation Area; or (C)a component of the National Wilderness Preservation System; (4)(A)have value for outdoor recreation; or (B)provide public access for recreational hunting, fishing, or other recreational purposes that cannot be otherwise mitigated;(5)(A)contain resources that are listed on, or eligible for inclusion on, the National Register of Historic Places; or (B)have significant cultural, historic, ecological, or scenic value; or(6)would improve Federal land management.(b)Identification of additional management priority areasAs the Secretary of the Interior determines to be appropriate, the Secretary may identify additional management priority areas in the County after the date on which the identification under subsection (a) is completed. (c)ManagementNothing in this section modifies the management of an area identified as a management priority area under this section based on the identification.(d)Management priority areas excluded from sale or exchangeFederal land identified as a management priority area under this section—(1)shall be retained in Federal ownership; and (2)shall not be available for disposal or conveyance, including by sale or exchange, under this title.704.Withdrawal(a)Interim withdrawalSubject to valid existing rights and mining claims for which the claim maintenance fee has been paid in the applicable assessment year, effective on the date on which a parcel of Federal land is identified for exchange under section 701(b)(3) of this title or sale under section 702(a)(1) of this title, the parcel of Federal land is withdrawn from—(1)all forms of entry and appropriation under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral and mineral materials leasing laws.(b)Termination of withdrawalThe withdrawal of a parcel of Federal land under subsection (a) shall terminate—(1)(A)on the date of sale; or (B)in the case of exchange, the date of the conveyance of the title to the Federal land covered by the exchange; (2)with respect to any parcel of Federal land identified for exchange under section 701(b)(3) of this title or sale under section 702(a)(1) of this title that is not exchanged or sold, not later than two years after the date the parcel of Federal land was offered for exchange or sale under this title; or(3)on a different date mutually agreed to by the Secretary of the Interior and the County.705.Disposition of proceeds(a)In generalOf the proceeds from the sale of Federal land under section 702 of this title—(1)five percent shall be disbursed to the State of Nevada for use in the general education program of the State; and(2)the remainder shall be deposited in a special account in the Treasury of the United States, to be known as the Churchill County Special Account, which shall be available to the Secretary of the Interior, without further appropriation, for—(A)the reimbursement of costs incurred by the Secretary in preparing for a sale or exchange of Federal land under this title; and(B)the acquisition of land (including interests in land) in the County—(i)for inclusion in a component of the National Wilderness Preservation System or a national conservation area designated by this division;(ii)that protects other environmentally significant land;(iii)that is identified as a management priority area under section 703 of this title; or(iv)that secures public access to Federal land for hunting, fishing, and other recreational purposes.(b)LimitationThe proceeds from the sale of Federal land under section 702 of this title shall not be used for the acquisition of any water rights. VIIITransportation and Utility Corridors801.Rules of construction related to transportation and utility corridors(a)Rules of constructionNothing in this division—(1)affects the existence, use, operation, maintenance, repair, construction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation improvement funding, removal or replacement of any utility facility or appurtenant right-of-way within an existing designated transportation and utility corridor; or(2)precludes the Secretary of the Interior from authorizing, subject to such terms and conditions as the Secretary determines to be appropriate, the establishment of a new utility facility right-of-way within an existing designated transportation and utility corridor in accordance with—(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(B)any other applicable law.(b)Preserving Designated Utility Corridors and Right-of-WaysNotwithstanding any provision of this division, no designation of Federal land under this division shall include land encompassed within a designated utility transmission corridor or a transmission line right of way grant approved by the Bureau of Land Management in a record of decision issued before the date of the enactment of this Act. Nothing in this division prohibits access to, repair or replacement of a transmission line within a right of way grant issued before such date.BNorthern Nevada Economic Development and ConservationIDouglas County 101.PurposeThe purpose of this title is to promote conservation, improve public land, and provide for sensible development in Douglas County, Nevada, and for other purposes.102.DefinitionsIn this title:(1)CountyThe term County means Douglas County, Nevada.(2)MapThe term Map means the map entitled Douglas County Economic Development and Conservation Act and dated October 14, 2019.(3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).(4)Secretary concernedThe term Secretary concerned means—(A)with respect to National Forest System land, the Secretary of Agriculture (acting through the Chief of the Forest Service); and(B)with respect to land managed by the Bureau of Land Management, including land held for the benefit of the Tribe, the Secretary of the Interior.(5)StateThe term State means the State of Nevada.(6)TribeThe term Tribe means the Washoe Tribe of Nevada and California.(7)WildernessThe term Wilderness means the Burbank Canyons Wilderness designated by this title.ALand Conveyances and Sales111.Conveyance to State of Nevada(a)ConveyanceSubject to valid existing rights, the Secretary concerned shall convey to the State without consideration all right, title, and interest of the United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 67 acres of Forest Service land generally depicted as Lake Tahoe-Nevada State Park on the Map.(c)CostsAs a condition for the conveyance under subsection (a), all costs associated with such conveyances shall be paid by the State.(d)Use of land(1)In generalAny land conveyed to the State under subsection (a) shall be used only for—(A)the conservation of wildlife or natural resources; or(B)a public park.(2)FacilitiesAny facility on the land conveyed under subsection (a) shall be constructed and managed in a manner consistent with the uses described in paragraph (1).(e)ReversionIf any portion of the land conveyed under subsection (a) is used in a manner that is inconsistent with the uses described in subsection (d), the land shall, at the discretion of the Secretary concerned, revert to the United States.112.Tahoe Rim Trail(a)In generalThe Secretary of Agriculture, in consultation with the County and other stakeholders, shall develop and implement a cooperative management agreement for the land described in subsection (b)—(1)to improve the quality of recreation access by providing additional amenities as agreed on by the Secretary and the County; and(2)to conserve the natural resources values.(b)Description of landThe land referred to in subsection (a) consists of the approximately 13 acres of land generally depicted as Tahoe Rim Trail North Parcel on the Map.113.Conveyance to Douglas County, Nevada(a)Definition of federal landIn this section, the term Federal land means the approximately 7,777 acres of Federal land located in the County that is identified as Douglas County Land Conveyances on the Map.(b)Authorization of conveyanceSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), not later than 180 days after the date on which the Secretary concerned receives a request from the County for the conveyance of the Federal land, the Secretary concerned shall convey to the County, without consideration, all right, title, and interest of the United States in and to the Federal land.(c)CostsAny costs relating to the conveyance authorized under subsection (b), including any costs for surveys and other administrative costs, shall be paid by the County.(d)Use of Federal land(1)In generalThe Federal land conveyed under subsection (b)—(A)may be used by the County for flood control or any other public purpose consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); and(B)shall not be disposed of by the County.(2)ReversionIf the Federal land conveyed under subsection (b) is used in a manner inconsistent with paragraph (1), the Federal land shall, at the discretion of the Secretary concerned, revert to the United States.(e)Acquisition of Federal reversionary interest(1)RequestThe County may submit to the Secretary concerned a request to acquire the Federal reversionary interest in all or any portion of the Federal land conveyed under this section.(2)Appraisal(A)In generalNot later than 180 days after the date of receipt of a request under paragraph (1), the Secretary concerned shall complete an appraisal of the Federal reversionary interest in the Federal land requested by the County.(B)RequirementThe appraisal under subparagraph (A) shall be completed in accordance with—(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and(ii)the Uniform Standards of Professional Appraisal Practice.(3)Conveyance required(A)In generalIf, by the date that is 1 year after the date of completion of the appraisal under paragraph (2), the County submits to the Secretary concerned an offer to acquire the Federal reversionary interest requested under paragraph (1), the Secretary concerned, by not later than the date that is 30 days after the date on which the offer is submitted, shall convey to the County that reversionary interest.(B)ConsiderationAs consideration for the conveyance of the Federal reversionary interest under subparagraph (A), the County shall pay to the Secretary concerned an amount equal to the appraised value of the Federal reversionary interest, as determined under paragraph (2).(C)Costs of conveyanceAny costs relating to the conveyance under subparagraph (A), including any costs for surveys and other administrative costs, shall be paid by the Secretary concerned.(4)Disposition of proceedsAny amounts collected under this subsection shall be disposed of in accordance with section 114(i) of this title.(f)Revocation of ordersAny public land order that withdraws any of the land described in subsection (a) from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of that land.114.Sale of certain Federal land(a)In generalNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary concerned shall, in accordance with the other provisions of that Act and any other applicable law, and subject to valid existing rights, conduct one or more sales of the Federal land including mineral rights described in subsection (b) to qualified bidders.(b)Description of landThe Federal land referred to in subsection (a) consists of—(1)the approximately 59.5 acres of public land generally depicted as Lands for Disposal on the Map; and(2)not more than 10,000 acres of land in the County that—(A)is not segregated or withdrawn on or after the date of the enactment of this Act, unless the land is withdrawn in accordance with subsection (g); and(B)is identified for disposal by the Secretary concerned through—(i)the Carson City Consolidated Resource Management Plan; or(ii)any subsequent amendment to the management plan that is undertaken with full public involvement.(c)Joint selection requiredThe Secretary concerned and the County shall jointly select which parcels of the Federal land described in subsection (b)(2) to offer for sale under subsection (a).(d)Compliance with local planning and zoning lawsBefore carrying out a sale of Federal land under subsection (a), the County shall submit to the Secretary concerned a certification that qualified bidders have agreed to comply with—(1)County zoning ordinances; and(2)any master plan for the area approved by the County.(e)Method of saleThe sale of Federal land under subsection (a) shall be—(1)sold through a competitive bidding process, unless otherwise determined by the Secretary concerned; and(2)for not less than fair market value.(f)Recreation and public purposes act conveyances(1)In generalNot later than 30 days before any land described in subsection (b) is offered for sale under subsection (a), the State or County may elect to obtain the land for public purposes in accordance with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(2)RetentionPursuant to an election made under paragraph (1), the Secretary concerned shall retain the elected land for conveyance to the State or County in accordance with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(g)Withdrawal(1)In generalSubject to valid existing rights and except as provided in paragraph (2), the Federal land described in subsection (b) is withdrawn from—(A)all forms of entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(2)TerminationThe withdrawal under paragraph (1) shall be terminated—(A)on the date of sale or conveyance of title to the land including mineral rights described in subsection (b) pursuant to this title; or(B)with respect to any land described in subsection (b) that is not sold or exchanged, not later than 1 year after the date on which the land was offered for sale under this title.(3)ExceptionParagraph (1)(A) shall not apply to a sale made consistent with this section or an election by the County or the State to obtain the land described in subsection (b) for public purposes under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(h)Deadline for sale(1)In generalExcept as provided in paragraph (2), not later than 1 year after the date of the enactment of this Act, if there is a qualified bidder for the land described in subsection (b), the Secretary concerned shall offer the land for sale to the qualified bidder.(2)Postponement; exclusion from saleAt the request of the County, the Secretary concerned may temporarily postpone or exclude from the sale under paragraph (1) all or a portion of the land described in subsection (b).(i)Disposition of proceedsOf the proceeds from the sale under this section—(1)5 percent shall be disbursed to the State for use by the State for general education programs of the State;(2)10 percent shall be disbursed to the County for use by the County for general budgeting purposes; and(3)85 percent shall be deposited in a special account in the Treasury of the United States, to be known as the Douglas County Special Account, which shall be available to the Secretary concerned until expended, without further appropriation—(A)to reimburse costs incurred by the Secretary concerned in preparing for the sale of the land described in subsection (b), including—(i)the costs of surveys and appraisals; and(ii)the costs of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713);(B)to reimburse costs incurred by the Bureau of Land Management and the Forest Service in preparing for and carrying out the transfers of land to be held in trust by the United States under title II; and(C)to acquire environmentally sensitive land or an interest in environmentally sensitive land in the County—(i)pursuant to the Douglas County Open Space and Agricultural Lands Preservation Implementation Plan, or any subsequent amendment to the plan that is undertaken with full public involvement; and(ii)for flood control purposes.(j)Revocation of ordersAny public land order that withdraws any of the land described in subsection (b) from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of that land.115.Open Space Recreation Area(a)Authorization of conveyanceNot later than 180 days after the date on which the Secretary of Agriculture receives a request from the County, the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to the Federal land to be used for recreation and any other public purpose consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(b)Description of landThe land referred to in subsection (a) consists of approximately 1,084 acres of land as depicted as Open Space Recreation Area on the Map.(c)CostsAny costs relating to the conveyance authorized under subsection (b), including any costs for surveys and other administrative costs, shall be paid by the County.(d)Use of Federal landThe Federal land conveyed under subsection (a) shall not be disposed of by the County.BTribal Cultural Resources121.Transfer of land to be held in trust for Tribe(a)In generalSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in subsection (b)—(1)shall be held in trust by the United States for the benefit of the Tribe; and(2)shall be part of the reservation of the Tribe.(b)Description of landThe land referred to in subsection (a) consists of—(1)approximately 2,669 acres of Federal land generally depicted as Washoe Tribe Conveyances on the Map; and(2)any land administered on the date of the enactment of this Act by the Bureau of Land Management or the Forest Service and generally depicted as Section 5 lands.(c)SurveyNot later than 180 days after the date of the enactment of this Act, the Secretary concerned shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).(d)Use of trust land(1)GamingLand taken into trust under this section shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).(2)Thinning; landscape restoration(A)In generalThe Secretary concerned, in consultation and coordination with the Tribe, may carry out any fuel reduction and other landscape restoration activities on the land taken into trust under subsection (a) (including land that includes threatened and endangered species habitat), that are beneficial to—(i)the Tribe; and(ii)(I)the Bureau of Land Management; or(II)the Forest Service.(B)Conservation benefitsActivities carried out under subparagraph (A) include activities that provide conservation benefits to a species—(i)that is not listed as endangered or threatened under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)); but(ii)is—(I)listed by a State as a threatened or endangered species;(II)a species of concern; or(III)a candidate for a listing as an endangered or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(e)Water rightsNothing in this section affects the allocation, ownership, interest, or control, as in existence on the date of the enactment of this Act, of any water, water right, or any other valid existing right held by the United States, an Indian tribe, a State, or a person.CResolution of Burbank Canyons Wilderness Study Area131.Addition to National Wilderness Preservation System(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 12,392 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the Map as Burbank Canyons Wilderness is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Burbank Canyons Wilderness.(b)BoundaryThe boundary of any portion of the Wilderness that is bordered by a road shall be at least 100 feet from the centerline of the road to allow public access.(c)Map and legal description(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary concerned shall prepare a map and legal description of the Wilderness.(2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary concerned may correct any minor error in the map or legal description.(3)AvailabilityA copy of the map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(d)WithdrawalSubject to valid existing rights, the Wilderness is withdrawn from—(1)all forms of entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.132.Administration(a)ManagementSubject to valid existing rights, the Wilderness shall be administered by the Secretary concerned in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—(1)any reference in that Act to the effective date shall be considered to be a reference to the date of the enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior.(b)LivestockThe grazing of livestock in the Wilderness, if established before the date of the enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary concerned considers to be necessary in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).(c)Incorporation of acquired land and interestsAny land or interest in land within the boundaries of the Wilderness that is acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of the Wilderness.(d)Adjacent management(1)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or buffer zone around the Wilderness.(2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the Wilderness shall not preclude the conduct of the activities or uses outside the boundary of the Wilderness.(e)Military overflightsNothing in this title restricts or precludes—(1)low-level overflights of military aircraft over the Wilderness, including military overflights that can be seen or heard within the wilderness area;(2)flight testing and evaluation; or(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the Wilderness.(f)Existing airstripsNothing in this title restricts or precludes low-level overflights by aircraft utilizing airstrips in existence on the date of the enactment of this Act that are located within 5 miles of the proposed boundary of the Wilderness.(g)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary concerned may take any measures in the Wilderness that the Secretary concerned determines to be necessary for the control of fire, insects, and diseases, including, as the Secretary concerned determines to be appropriate, the coordination of the activities with the State or a local agency.(h)Data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary concerned may prescribe, the Secretary concerned may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the Wilderness if the Secretary concerned determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.(i)Water rights(1)FindingsCongress finds that—(A)the Wilderness is located—(i)in the semiarid region of the Great Basin; and(ii)at the headwaters for the streams and rivers on land with respect to which there are few, if any—(I)actual or proposed water resource facilities located upstream; and(II)opportunities for diversion, storage, or other uses of water occurring outside the land that would adversely affect the wilderness values of the land;(B)the Wilderness is generally not suitable for use or development of new water resource facilities; and(C)because of the unique nature of the Wilderness, it is possible to provide for proper management and protection of the wilderness and other values of land by means different from the means used in other laws.(2)PurposeThe purpose of this section is to protect the wilderness values of the Wilderness by means other than a federally reserved water right.(3)Statutory constructionNothing in this title—(A)constitutes an express or implied reservation by the United States of any water or water rights with respect to the Wilderness;(B)affects any water rights in the State (including any water rights held by the United States) in existence on the date of the enactment of this Act;(C)establishes a precedent with regard to any future wilderness designations;(D)affects the interpretation of, or any designation made under, any other Act; or(E)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State and other States.(4)Nevada water lawThe Secretary concerned shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the Wilderness.(5)New projects(A)Definition of water resource facility(i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.(ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers.(B)Restriction on new water resource facilitiesExcept as otherwise provided in this title, on or after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within any wilderness area, including a portion of a wilderness area, that is located in the County.133.Fish and wildlife management(a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the Wilderness.(b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary concerned may conduct any management activities in the Wilderness that are necessary to maintain or restore fish and wildlife populations and the habitats to support the populations, if the activities are carried out—(1)in a manner that is consistent with relevant wilderness management plans; and(2)in accordance with—(A)the Wilderness Act (16 U.S.C. 1131 et seq.); and(B)appropriate policies, such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including the occasional and temporary use of motorized vehicles and aircraft if the use, as determined by the Secretary concerned, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimal impact necessary to reasonably accomplish those tasks.(c)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), the State may continue to use aircraft, including helicopters, to survey, capture, trans- plant, monitor, and provide water for wildlife populations in the Wilderness.(d)Hunting, fishing, and trapping(1)In generalThe Secretary concerned may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the Wilderness.(2)ConsultationExcept in emergencies, the Secretary concerned shall consult with the appropriate State agency and notify the public before making any designation under paragraph (1).(e)Cooperative agreement(1)In generalThe State (including a designee of the State) may conduct wildlife management activities in the Wilderness—(A)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary of the Interior and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement agreed to by the Secretary of the Interior and the State; and(B)subject to all applicable laws (including regulations).(2)References; clark countyFor the purposes of this subsection, any reference to Clark County in the cooperative agreement described in paragraph (1)(A) shall be considered to be a reference to the Wilderness.134.Release of wilderness study area(a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the approximately 1,065 acres of public land in the Burbank Canyons Wilderness study area not designated as wilderness by this title has been adequately studied for wilderness designation.(b)ReleaseAny public land described in subsection (a) that is not designated as wilderness by this title—(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); or(2)shall be managed in accordance with—(A)land management plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); and(B)cooperative conservation agreements in existence on the date of the enactment of this Act.135.Native American cultural and religious usesNothing in this title alters or diminishes the treaty rights of any Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)).DTransfer of Administrative Jurisdiction over Forest Service Land141.Authority of Forest Service to transfer administrative jurisdiction to State or county for public purposes(a)In generalConsistent with section 3(b) of Public Law 96–586 (commonly known as the Santini-Burton Act; 94 Stat. 3384), and subject to valid existing rights, on receipt of a request by the State or County and subject to such terms and conditions as are satisfactory to the Secretary of Agriculture, the Secretary may transfer the Forest Service land or interests in Forest Service land described in subsection (b) to the State or County, without consideration, to protect the environmental quality and public recreational use of the transferred Forest Service land.(b)Description of landThe land referred to in subsection (a) is any Forest Service land that is located within the boundaries of the area acquired under Public Law 96–586 (commonly known as the Santini-Burton Act; 94 Stat. 3381) that is—(1)unsuitable for Forest Service Administration; or(2)necessary for a public purpose.(c)Use of landA parcel of land conveyed pursuant to subsection (a) shall—(1)be managed by the State or County, as applicable—(A)to maintain undeveloped open space and to preserve the natural characteristics of the transferred land in perpetuity; and(B)to protect and enhance water quality, stream environment zones, and important wildlife habitat; and(2)be used by the State or County, as applicable, for recreation or other public purposes including trails, trailheads, fuel reduction, flood control, and other infrastructure consistent with the Act of June 14, 1926 (43 U.S.C. 869 et seq.).(d)ReversionIf a parcel of land transferred under subsection (a) is used in a manner that is inconsistent with subsection (c), the parcel of land shall, at the discretion of the Secretary of Agriculture, revert to the United States.142.Special use permits for recreation and public purposes(a)Issuance of special use permitsNot later than one year after the date on which the Secretary of Agriculture receives an application from the County or unit of local government for the use of the Federal land outlined in subsection (b), the Secretary, in accordance with all applicable laws shall—(1)issue to the County a special use permit for recreation and public purposes; and(2)authorize a permit length up to 30 years or longer for the use of those lands.(b)Description of landThe land referenced in subsection (a) applies to approximately 188 acres of Federal land located in the County that is identified as Directed Special Use Permit on the Map.IIIncline Village Fire Protection201.PurposeThe purpose of this title is to improve hazardous fuels management and enhance public recreation through the conveyance of Federal land to Incline Village General Improvement District in Nevada for public purposes.202.DefinitionsIn this title:(1)SecretaryThe term Secretary means the Secretary of Agriculture.(2)DistrictThe term District means the Incline Village General Improvement District in the State of Nevada.203.Land conveyances for public purposes(a)Authorization of conveyanceIn consideration of the District assuming from the United States all liability for administration, care and maintenance, within 180 days after the effective date of this title, the Secretary shall convey to the District without consideration all right, title, and interest of the United States in and to the parcels of Federal land described in subsection (b) for public uses including fire risk reduction activities, public recreation, and any other public purpose.(b)Description of federal landThe Federal land referred to in subsection (a) is depicted on the map entitled Incline Village Fire Protection Act Map and dated May 2019.(c)CostsAny costs relating to the conveyance authorized under subsection (c), including any costs for surveys and other administrative costs, shall be paid by the District.(d)ReversionIf the land conveyed under subsection (a) is used in a manner inconsistent with subsection (a), the Federal land shall, at the discretion of the Secretary, revert to the United States.IIINorthern Nevada Flood Protection and Management301.PurposeThis purpose of this title is to convey certain Federal land along the Truckee River in Nevada to the Truckee River Flood Management Authority for the purpose of environmental restoration and flood control management.302.DefinitionsIn this title:(1)SecretaryThe term Secretary means the Secretary of the Interior, including the Bureau of Land Management and the Bureau of Reclamation.(2)TRFMAThe term TRFMA means the Truckee River Flood Management Authority in the State of Nevada.303.Land conveyances for flood protection(a)Authorization of conveyanceThe Secretary shall convey to the Truckee River Flood Management Authority without consideration all right, title, and interest of the United States in and to the parcels of Federal land described in subsection (b) for the purposes of flood attenuation, riparian restoration, and protection along the Truckee River in Nevada. Upon conveyance, TRFMA will coordinate with Storey County, as needed, in order to provide easements for access and use to necessary infrastructure located immediately south of the Truckee River and Interstate 80.(b)Description of federal landThe Federal land referred to in subsection (a) is depicted as flood control conveyances on the map entitled Northern Nevada Flood Protection Management Land Conveyance Map and dated May 2019.(c)CostsAny costs relating to the conveyance authorized under subsection (c), including any costs for surveys and other administrative costs, shall be paid by the TRFMA.(d)ReversionIf the land conveyed under subsection (a) is used in a manner inconsistent with subsection (a), the Federal land shall, at the discretion of the Secretary, revert to the United States.IVLander County Land Management and Conservation401.DefinitionsIn this title:(1)CountyThe term County means Lander County, Nevada.(2)MapThe term Map means the map entitled Lander County Land Management and Conservation Act and dated February, 2020.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)Secretary of agricultureThe term Secretary of Agriculture means the Secretary of Agriculture, acting through the Chief of the Forest Service.402.FindingsCongress finds the following:(1)Wildland fires pose threats to public and private natural resources in Lander County and expanding and improving the airports in Lander County to include available adjacent lands would support fire-fighting capabilities.(2)The protection, development, and use of water resources in Lander County play a key role in the major economic activity for the County including developments, mining, agriculture, tourism, recreational activity, and conservation.(3)Recreational and public park opportunities in Lander County could be substantially enhanced through expansion of the County park system.403.Conveyance to Lander County, Nevada(a)Watershed protection, recreation, and parksNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), no later than 60 days after lands are identified by the County, the Secretary and Secretary of Agriculture shall convey to the County, subject to valid existing rights, for no consideration, all right, title, and interest, including mineral rights, of the United States in and to the parcels of Federal land described on the map identified as lands for watershed protection, recreation, and parks.(b)Airport facilityNotwithstanding the land use planning requirements contained in sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712 and 1713), the Secretary shall convey to the County, subject to valid existing rights, for no consideration, all right, title, and interest, including mineral rights, of the United States in and to the parcels of Federal land on the map entitled Lander County, Nevada-Airport Selections for the purpose of improving airport facility and related infrastructure.(c)CostsOnly survey costs relating to any conveyance under subsection (b) shall be paid by the County.404.SurveyThe exact acreage and legal description of the Federal land to be conveyed under this title shall be determined by a survey satisfactory to the Secretary and the County.405.Maps, estimates, descriptions(a)Minor errorsThe Secretary, the Secretary of Agriculture, and the County may, by mutual agreement—(1)make minor boundary adjustments to the Federal lands involved in the conveyance; and(2)correct any minor errors in any map, acreage estimate, or description of any land to be conveyed.(b)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land under this title, the map shall control unless the Secretary, the Secretary of Agriculture, and the County mutually agree otherwise.(c)AvailabilityThe Secretary shall file and make available for public inspection in the Nevada headquarters of the Bureau of Land Management and Battle Mountain Field Office copies of all maps referred to in this title.406.ReversionA conveyance under this title shall include a reversionary clause to ensure that management of the land described in that subsection shall revert to the Secretary if the land is no longer being managed in accordance with the purposes identified in section 403 of this title.VRuby Mountains Protection Act501.Short titleThis title may be cited as the Ruby Mountains Protection Act.502.Withdrawal of certain National Forest System Land(a)WithdrawalSubject to valid existing rights, the approximately 309,272 acres of Federal land and interests in the land located in the Ruby Mountains subdistrict of the Humboldt-Toiyabe National Forest within the area depicted on the Forest Service map entitled S. 258 Ruby Mountains Protective Act and dated December 5, 2019, as National Forest System Lands are withdrawn from all forms of operation under the mineral leasing laws.(b)ApplicationAny land or interest in land within the boundary of the Ruby Mountains subdistrict of the Humboldt-Toiyabe National Forest that is acquired by the United States after the date of the enactment of this Act shall be withdrawn in accordance with subsection (a).(c)Availability of mapThe map described in subsection (a) shall be on file and available for public inspection in the appropriate offices of the Forest Service.503.Withdrawal of certain National Wildlife Refuge System Land(a)Withdrawal(1)In generalSubject to valid existing rights, the approximately 39,926.10 acres of Federal land and interests in the land located in the Ruby Lake National Wildlife Refuge and depicted on the United States Fish and Wildlife Service map entitled S. XXX Ruby Mountains Protection Act and dated February 23, 2021, as Ruby Lake National Wildlife Refuge are withdrawn from all forms of operation under the mineral leasing laws, subject to paragraph (2).(2)ExceptionThe withdrawal under paragraph (1) shall not apply to noncommercial refuge management activities by the United States Fish and Wildlife Service.(b)ApplicationAny land or interest in land within the boundary of the Ruby Lake National Wildlife Refuge that is acquired by the United States after the date of the enactment of this Act shall be withdrawn in accordance with subsection (a).(c)Availability of mapThe map described in subsection (a)(1) shall be on file and available for public inspection in the appropriate offices of the United States Fish and Wildlife Service.VICarson City Public Lands Correction601.Definitions(a)SecretaryThe term Secretary means—(1)the Secretary of Agriculture with respect to land in the National Forest System; and(2)the Secretary of the Interior with respect to other Federal land.(b)CityThe term City means Carson City, Nevada.(c)Carson City Federal Land Collaboration CommitteeThe term Carson City Federal Land Collaboration Committee means a committee comprised of—(1)the City Manager;(2)a designee of the City Manager; and(3)not more than 3 members appointed by the Carson City Board of Supervisors to represent areas of Carson City’s government, including the Parks, Recreation, and Open Space Department, the Community Development Department, Property Management.602.Land conveyances(a)ConveyanceSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 258 acres depicted as Lands to Acquire on the map entitled Carson City OPLMA Lands and dated 2018.(c)CostsAny costs relating to the conveyance under subsection (a), including costs of surveys and administrative costs, shall be paid by the City and are eligible for reimbursement under the account as described in section 606(a) of this title.(d)Sale or lease of land to third partiesThe City may enter into an agreement to sell, lease, or otherwise convey all or part of the land described in subsection (b).(e)ConditionsThe City shall sell the land at fair market value, and proceeds will be deposited in the account as described in section 606(a) of this title.603.Carson City street connector conveyance(a)Authorization of conveyanceThe Secretary concerned shall convey to Carson City without consideration all right, title, and interest of the United States in and to the parcels of Federal land described in subsection (b) for expansion of roadway.(b)Description of federal landThe Federal land referred to in subsection (a) is depicted as Proposed Land Transfer on the map entitled Carson City OPLMA Lands and dated February 28, 2019.(c)CostsAny costs relating to the conveyance authorized under subsection (a), including any costs for surveys and other administrative costs, shall be paid by the city.(d)ReversionIf the land conveyed under subsection (a) is used in a manner inconsistent with subsection (a), the Federal land shall, at the discretion of the Secretary, revert to the United States.604.Amendment to reversionary interests(a)Sale or lease of land to third partiesSection 2601(b)(4) of Public Law 111–11 (123 Stat. 1111) is amended by inserting after subparagraph (D), the following:(E)Sale or lease of land to third partiesThe City may enter into an agreement to sell, lease, or otherwise convey all or part of the land described in subparagraph (D) to third parties for public purposes..(b)ConditionsThe sale of any land under subsection (a) shall be for not less than fair market value.605.Disposal of Federal land(a)DisposalSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall dispose of the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 28 acres depicted as Lands for BLM Disposal on the map entitled Carson City OPLMA Lands and dated 2018.(c)CostsAny costs relating to the disposal under subsection (a), including costs of surveys and administrative costs, shall be paid by the party entering into the disposal agreement with the Bureau of Land Management for the land described in subsection (b).(d)ConditionsUpon disposal, the City shall retain—(1)a public utility easement concurrent with Koontz Lane and Conti Drive, which provides waterlines and access to the water tank immediately east of the subject parcels; and(2)an existing drainage easement for a future detention basin located on APN 010–152–06 depicted as Lands for BLM Disposal on the map entitled Carson City OPLMA Lands and dated 2018.606.Transfer of land to the United States(a)ConveyanceNot later than 180 days after the date of the enactment of this Act, the City shall convey all right and title of the land described in subsection (b) to the Secretary of the Interior.(b)Description of landThe land referred to in subsection (a) is the approximately 17 acres depicted as Lands for Disposal on the map entitled Carson City OPLMA Lands and dated 2018.(c)DisposalSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall dispose of the land described in subsection (b).(d)Costs(1)Costs related to disposalAny costs relating to the disposal under subsection (c), including costs of surveys and administrative costs, shall be paid by the party entering into the disposal agreement with the Bureau of Land Management for the land described in subsection (b).(2)Costs related to conveyanceAny costs relating to the conveyance under subsection (a), including costs of surveys and administrative costs, shall be paid by the City and is eligible for reimbursement through the account as described in section 606(a) of this title.(e)ConditionsUpon disposal, the City shall retain—(1)access and a public utility easement on APN 010–252–02 for operation and maintenance of a municipal well; and(2)a public right-of-way for Bennet Avenue.607.Disposition of proceeds(a)Disposition of proceedsThe proceeds from the sale of land under sections 602, 603, 604, and 605 of this title, and section 2601(e)(1)(B) of Public Law 111–11 (123 Stat. 1111(e)(1)(B)) shall be deposited in a special account in the Treasury of the United States, to be known as the Carson City Special Account, which shall be available to the Secretary in collaboration with and if approved in writing by the Carson City Federal Land Collaboration Committee, for—(1)the reimbursement of costs incurred by the Secretary in preparing for the sale of the land described in sections 602, 604, and 605 of this title, and section 2601(e)(1)(B) of Public Law 111–11 (123 Stat. 1111(e)(1)(B)), including—(A)the costs of surveys and appraisals; and(B)the costs of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713);(2)the reimbursement of costs incurred as described in paragraphs (3) through (8) by the City for lands under sections 602, 603, 604, and 605 of this title and section 2601(d) of Public Law 111–11 (123 Stat. 1111(d));(3)the conduct of wildlife habitat conservation and restoration projects, including projects that benefit the greater sage-grouse in the City;(4)the development and implementation of comprehensive, cost-effective, multijurisdictional hazardous fuels reduction and wildfire prevention and restoration projects in the City;(5)the acquisition of environmentally sensitive land or interest in environmentally sensitive land in Carson City, Nevada;(6)wilderness protection and processing wilderness designation, including the costs of appropriate fencing, signage, public education, and enforcement for the wilderness areas designated through this title;(7)capital improvements administered by the Bureau of Land Management and the Forest Service in the City; and(8)educational purposes specific to the City.(b)Investment of special accountAmounts deposited into the Carson City Special Account—(1)shall earn interest in an amount determined by the Secretary of the Treasury, based on the current average market yield on outstanding marketable obligations of the United States of comparable maturities; and(2)may be expended by the Secretary in accordance with this section.(c)Management of special accountThe management and procedures thereof of the Carson City Special Account shall be determined by an intergovernmental agreement between the City and the Department of the Interior’s Bureau of Land Management, Carson City office.608.Postponement; exclusion from saleSection 2601(d)(6) of Public Law 111–11 (123 Stat. 1113) is amended to read as follows:(6)Deadline for saleNot later than 1 year after the date of the enactment of the Northern Nevada Economic Development, Conservation, and Military Modernization Act of 2021, if there is a qualified bidder for the land described in subparagraphs (A) and (B) of paragraph (2), the Secretary of the Interior shall offer the land for sale to the qualified bidder..VIIPershing County Economic Development and Conservation701.Short titleThis title may be cited as the Pershing County Economic Development and Conservation Act.702.DefinitionsIn this title:(1)CountyThe term County means Pershing County, Nevada.(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)StateThe term State means the State of Nevada.(4)Wilderness areaThe term wilderness area means a wilderness area designated by section 721(a) of this title.ACheckerboard Land Resolution711.FindingsCongress finds that—(1)since the passage of the Act of July 1, 1862 (12 Stat. 489, chapter 120; commonly known as the Pacific Railway Act of 1862), under which railroad land grants along the Union Pacific Railroad right-of-way created a checkerboard land pattern of alternating public land and privately owned land, management of the land in the checkerboard area has been a constant source of frustration for the County government, private landholders in the County, and the Federal Government;(2)management of Federal land in the checkerboard area has been costly and difficult for the Federal land management agencies, creating a disincentive to manage the land effectively;(3)parcels of land within the checkerboard area in the County will not vary significantly in appraised value by acre due to the similarity of highest and best use in the County; and(4)consolidation of appropriate land within the checkerboard area through sales and exchanges for development and Federal management will—(A)help improve the tax base of the County; and(B)simplify management for the Federal Government.712.DefinitionsIn this title:(1)Eligible landThe term eligible land means any land administered by the Director of the Bureau of Land Management—(A)that is within the area identified on the Map as Checkerboard Lands Resolution Area that is designated for disposal by the Secretary through—(i)the Winnemucca Consolidated Resource Management Plan; or(ii)any subsequent amendment or revision to the management plan that is undertaken with full public involvement; and(B)that is not encumbered land.(2)Encumbered landThe term encumbered land means any land administered by the Director of the Bureau of Land Management within the area identified on the Map as Checkerboard Lands Resolution Area that is encumbered by mining claims, millsites, or tunnel sites.(3)MapThe term Map means the map prepared under section 713(b)(1) of this title.(4)Qualified entityThe term qualified entity means, with respect to a portion of encumbered land—(A)the owner of a mining claim, millsite, or tunnel site located on a portion of the encumbered land on the date of the enactment of this Act; and(B)a successor in interest of an owner described in subparagraph (A).713.Sale or exchange of eligible land(a)Authorization of conveyanceNotwithstanding sections 202, 203, 206, and 209 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713, 1716, 1719), as soon as practicable after the date of the enactment of this Act, the Secretary, in accordance with this title and any other applicable law and subject to valid existing rights, shall conduct sales or exchanges of the eligible land.(b)Map(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall prepare a map that depicts the boundaries of the land identified for disposal under this title, to be identified as the Checkerboard Lands Resolution Area on the Map.(2)Minor correctionsThe Secretary, in consultation with the County, may correct minor errors in the Map.(c)Joint selection requiredAfter providing public notice, the Secretary and the County shall jointly select parcels of eligible land to be offered for sale or exchange under subsection (a).(d)Method of saleA sale of eligible land under subsection (a) shall be—(1)consistent with subsections (d) and (f) of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713);(2)conducted through a competitive bidding process, under which adjoining landowners are offered the first option, unless the Secretary determines there are suitable and qualified buyers that are not adjoining landowners; and(3)for not less than fair market value, based on an appraisal in accordance with the Uniform Standards of Professional Appraisal Practice and this title.(e)Land exchanges(1)In generalNot later than 1 year after the date of the enactment of this Act and subject to the joint selection requirements under subsection (c), the Secretary shall offer to exchange all eligible land under this section for private land.(2)Adjacent landTo the extent practicable, the Secretary shall seek to enter into agreements with one or more owners of private land adjacent to the eligible land for the exchange of the private land for the eligible land, if the Secretary determines that the exchange would consolidate Federal land ownership and facilitate improved Federal land management.(3)Priority land exchangesIn acquiring private land under this subsection, the Secretary shall give priority to the acquisition of private land in higher-value natural resource areas in the County.(f)Mass appraisals(1)In generalNot later than 1 year after the date of the enactment of this Act, and every 5 years thereafter, the Secretary shall—(A)conduct a mass appraisal of eligible land to be sold or exchanged under this section;(B)prepare an evaluation analysis for each land transaction under this section; and(C)make available to the public the results of the mass appraisals conducted under subparagraph (A).(2)UseThe Secretary may use mass appraisals and evaluation analyses conducted under paragraph (1) to facilitate exchanges of eligible land for private land.(g)Deadline for sale or exchange; exclusions(1)DeadlineNot later than 90 days after the date on which the eligible land is jointly selected under subsection (c), the Secretary shall offer for sale or exchange the parcels of eligible land jointly selected under that subsection.(2)Postponement or exclusionThe Secretary or the County may postpone, or exclude from, a sale or exchange of all or a portion of the eligible land jointly selected under subsection (c) for emergency ecological or safety reasons.(h)Withdrawal(1)In generalSubject to valid existing rights and mining claims, millsites, and tunnel sites, effective on the date on which a parcel of eligible land is jointly selected under subsection (c) for sale or exchange, that parcel is withdrawn from—(A)all forms of entry and appropriation under the public land laws, including the mining laws;(B)location, entry, and patent under the mining laws; and(C)operation of the mineral leasing and geothermal leasing laws.(2)TerminationThe withdrawal of a parcel of eligible land under paragraph (1) shall terminate—(A)on the date of sale or, in the case of exchange, the conveyance of title of the parcel of eligible land under this section; or(B)with respect to any parcel of eligible land selected for sale or exchange under subsection (c) that is not sold or exchanged, not later than 2 years after the date on which the parcel was offered for sale or exchange under this section.714.Sale of encumbered land(a)Authorization of conveyanceNotwithstanding sections 202, 203, 206, and 209 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713, 1716, 1719), not later than 90 days after the date of the enactment of this Act and subject to valid existing rights held by third parties, the Secretary shall offer to convey to qualified entities, for fair market value, the remaining right, title, and interest of the United States, in and to the encumbered land.(b)Costs of sales to qualified entitiesAs a condition of each conveyance of encumbered land under this section, the qualified entity shall pay all costs related to the conveyance of the encumbered land, including the costs of surveys and other administrative costs associated with the conveyance.(c)Offer To convey(1)In generalNot later than 180 days after the date on which the Secretary receives a fair market offer from a qualified entity for the conveyance of encumbered land, the Secretary shall accept the fair market value offer.(2)AppraisalFair market value of the interest of the United States in and to encumbered land shall be determined by an appraisal conducted in accordance with the Uniform Standards of Professional Appraisal Practice.(d)ConveyanceNot later than 180 days after the date of acceptance by the Secretary of an offer from a qualified entity under subsection (c)(1) and completion of a sale for all or part of the applicable portion of encumbered land to the qualified entity, the Secretary, by delivery of an appropriate deed, patent, or other valid instrument of conveyance, shall convey to the qualified entity all remaining right, title, and interest of the United States in and to the applicable portion of the encumbered land.(e)MergerSubject to valid existing rights held by third parties, on delivery of the instrument of conveyance to the qualified entity under subsection (d), the prior interests in the locatable minerals and the right to use the surface for mineral purposes held by the qualified entity under a mining claim, millsite, tunnel site, or any other Federal land use authorization applicable to the encumbered land included in the instrument of conveyance, shall merge with all right, title, and interest conveyed to the qualified entity by the United States under this section to ensure that the qualified entity receives fee simple title to the purchased encumbered land.715.Disposition of proceeds(a)Disposition of proceedsOf the proceeds from the sale of land under this title—(1)5 percent shall be disbursed to the State for use in the general education program of the State;(2)10 percent shall be disbursed to the County for use as determined through normal County budgeting procedures; and(3)the remainder shall be deposited in a special account in the Treasury of the United States, to be known as the Pershing County Special Account, which shall be available to the Secretary, in consultation with the County, for—(A)the acquisition of land from willing sellers (including interests in land) in the County—(i)within a wilderness area;(ii)that protects other environmentally significant land;(iii)that secures public access to Federal land for hunting, fishing, and other recreational purposes; or(iv)that improves management of Federal land within the area identified on the Map as Checkerboard Lands Resolution Area; and(B)the reimbursement of costs incurred by the Secretary in preparing for the sale or exchange of land under this title.(b)Investment of special accountAny amounts deposited in the special account established under subsection (a)(3)—(1)shall earn interest in an amount determined by the Secretary of the Treasury, based on the current average market yield on outstanding marketable obligations of the United States of comparable maturities; and(2)may be expended by the Secretary in accordance with this section.(c)Reports(1)In generalNot later than September 30 of the fifth fiscal year after the date of the enactment of this Act, and every 5 fiscal years thereafter, the Secretary shall submit to the State, the County, and the appropriate committees of Congress a report on the operation of the special account established under subsection (a)(3) for the preceding 5 fiscal years.(2)ContentsEach report submitted under paragraph (1) shall include, for the fiscal year covered by the report—(A)a statement of the amounts deposited into the special account;(B)a description of the expenditures made from the special account for the fiscal year, including the purpose of the expenditures;(C)recommendations for additional authorities to fulfill the purpose of the special account; and(D)a statement of the balance remaining in the special account at the end of the fiscal year.716.Conveyance of land for use as a public cemetery(a)In generalThe Secretary shall convey to the County, without consideration, the Federal land described in subsection (b).(b)Description of federal landThe Federal land referred to in subsection (a) is the approximately 10 acres of land depicted as Unionville Cemetery on the Map.(c)Use of conveyed landThe Federal land conveyed under subsection (a) shall be used by the County as a public cemetery.BWilderness Areas721.Additions to the National Wilderness Preservation System(a)AdditionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the State are designated as wilderness and as components of the National Wilderness Preservation System:(1)Cain Mountain WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 12,339 acres, as generally depicted on the map entitled Proposed Cain Mountain Wilderness and dated February 9, 2017, which, together with the Federal land designated as wilderness by section 403(a)(3) of division A, shall be known as the Cain Mountain Wilderness.(2)Bluewing WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 24,900 acres, as generally depicted on the map entitled Proposed Bluewing Wilderness and dated February 9, 2017, which shall be known as the Bluewing Wilderness.(3)Selenite Peak WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 22,822 acres, as generally depicted on the map entitled Proposed Selenite Peak Wilderness and dated February 9, 2017, which shall be known as the Selenite Peak Wilderness.(4)Mount Limbo WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 11,855 acres, as generally depicted on the map entitled Proposed Mt. Limbo Wilderness and dated February 9, 2017, which shall be known as the Mount Limbo Wilderness.(5)North Sahwave WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 13,875 acres, as generally depicted on the map entitled Proposed North Sahwave Wilderness and dated February 9, 2017, which shall be known as the North Sahwave Wilderness.(6)Grandfathers WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 35,339 acres, as generally depicted on the map entitled Proposed Grandfathers Wilderness and dated February 9, 2017, which shall be known as the Grandfathers Wilderness.(7)Fencemaker WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 14,942 acres, as generally depicted on the map entitled Proposed Fencemaker Wilderness and dated February 9, 2017, which shall be known as the Fencemaker Wilderness.(b)BoundaryThe boundary of any portion of a wilderness area that is bordered by a road shall be 100 feet from the centerline of the road.(c)Map and legal description(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map and legal description of each wilderness area.(2)EffectEach map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct clerical and typographical errors in the map or legal description.(3)AvailabilityEach map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(4)WithdrawalSubject to valid existing rights, the wilderness areas designated by subsection (a) are withdrawn from—(A)all forms of entry, appropriation, and disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.722.Administration(a)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that with respect to the wilderness areas—(1)any reference in that Act to the effective date shall be considered to be a reference to the date of the enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.(b)LivestockThe grazing of livestock in the wilderness areas, if established before the date of the enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).(c)Incorporation of acquired land and interestsAny land or interest in land within the boundary of a wilderness area that is acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of the wilderness area.(d)Adjacent management(1)In generalCongress does not intend for the designation of the wilderness areas to create protective perimeters or buffer zones around the wilderness areas.(2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area.(e)Military overflightsNothing in this title restricts or precludes—(1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;(2)flight testing and evaluation; or(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.(f)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in the wilderness areas as are necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency).(g)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological data collection devices in the wilderness areas if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.(h)Water rights(1)FindingsCongress finds that—(A)the wilderness areas are located—(i)in the semiarid region of the Great Basin; and(ii)at the headwaters of the streams and rivers on land with respect to which there are few, if any—(I)actual or proposed water resource facilities located upstream; and(II)opportunities for diversion, storage, or other uses of water occurring outside the land that would adversely affect the wilderness values of the land;(B)the wilderness areas are generally not suitable for use or development of new water resource facilities; and(C)because of the unique nature of the wilderness areas, it is possible to provide for proper management and protection of the wilderness and other values of land in ways different from those used in other laws.(2)PurposeThe purpose of this section is to protect the wilderness values of the wilderness areas by means other than a federally reserved water right.(3)Statutory constructionNothing in this title—(A)constitutes an express or implied reservation by the United States of any water or water rights with respect to the wilderness areas;(B)affects any water rights in the State (including any water rights held by the United States) in existence on the date of the enactment of this Act;(C)establishes a precedent with regard to any future wilderness designations;(D)affects the interpretation of, or any designation made under, any other Act; or(E)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State and other States.(4)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the wilderness areas.(5)New projects(A)Definition of water resource facility(i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.(ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers.(B)Restriction on new water resource facilitiesExcept as otherwise provided in this title, on and after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within the wilderness areas.(i)Temporary telecommunications device(1)In generalNothing in this title prevents the placement of a temporary telecommunications device for law enforcement or agency administrative purposes in the Selenite Peak Wilderness in accordance with paragraph (2).(2)Additional requirementsAny temporary telecommunications device authorized by the Secretary under paragraph (1) shall—(A)be carried out in accordance with—(i)the Wilderness Act (16 U.S.C. 1131 et seq.); and(ii)all other applicable laws (including regulations);(B)to the maximum practicable, be located in such a manner as to minimize impacts on the recreational and other wilderness values of the area; and(C)be for a period of not longer than 7 years.723.Wildlife management(a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas.(b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities in the wilderness areas that are necessary to maintain or restore fish and wildlife populations and the habitats to support the populations, if the activities are carried out—(1)consistent with relevant wilderness management plans; and(2)in accordance with—(A)the Wilderness Act (16 U.S.C. 1131 et seq.); and(B)appropriate policies, such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including noxious weed treatment and the occasional and temporary use of motorized vehicles if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimal impact necessary to reasonably accomplish those tasks.(c)Existing activitiesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as those set forth in Appendix B of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), the State may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and provide water for wildlife populations.(d)Wildlife water development projectsSubject to subsection (f), the Secretary shall authorize structures and facilities, including existing structures and facilities, for wildlife water development projects, including guzzlers, in the wilderness areas if—(1)the structures and facilities will, as determined by the Secretary, enhance wilderness values by promoting healthy, viable and more naturally distributed wildlife populations; and(2)the visual impacts of the structures and facilities on the wilderness areas can reasonably be minimized.(e)Hunting, fishing, and trapping(1)In generalThe Secretary may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas.(2)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency and notify the public before taking any action under paragraph (1).(f)Cooperative agreement(1)In generalThe State, including a designee of the State, may conduct wildlife management activities in the wilderness areas—(A)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement agreed to by the Secretary and the State; and(B)subject to all applicable laws (including regulations).(2)References; clark countyFor the purposes of this subsection, any references to Clark County in the cooperative agreement described in paragraph (1)(A) shall be considered to be a reference to the wilderness areas.724.Release of wilderness study areas(a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the approximately 48,600 acres of public land in the portions of the China Mountain, Mt. Limbo, Selenite Mountains, and Tobin Range wilderness study areas that have not been designated as wilderness by section 721(a) of this title and the portion of the Augusta Mountains wilderness study area within the County that has not been designated as wilderness by section 721(a) of this title have been adequately studied for wilderness designation.(b)ReleaseThe public land described in subsection (a)—(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and(2)shall be managed in accordance with the applicable land use plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).725.Native American cultural and religious uses(a)In generalNothing in this title alters or diminishes the treaty rights of any Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(b)Cultural usesNothing in this title precludes the traditional collection of pine nuts in a wilderness area for personal, noncommercial use consistent with the Wilderness Act (16 U.S.C. 1131 et seq.).VIIIFederal Complex801.Federal Complex(a)EstablishmentThe Secretary of the Interior and Secretary of Agriculture shall establish on Federal lands identified as Federal Complex on the map titled Proposed Federal Complex, and dated January 27, 2020, a Federal complex for—(1)department agencies and operations for the Bureau of Land Management and the Forest Service;(2)the Bureau of Land Management Nevada State Office;(3)the Forest Service Humboldt-Toiyabe Headquarters;(4)the United States Fish and Wildlife Service Nevada State Office;(5)the Bureau of Reclamation Nevada State Office;(6)the Bureau of Indian Affairs Western Nevada Agency Office;(7)the option for the Forest Service to house the Carson Ranger District Office; and(8)the option for the Bureau of Land Management to house the Carson City District Office.(b)Funding sources(1)Special accountsTen percent of the total amount deposited in the Federal special accounts established under title VI of division A and titles I, VI, and VII of this division shall be available to the Secretary of the Interior and Secretary of Agriculture for construction of the Federal complex.(2)Secondary sourcesIf the amount made available by paragraph (1) is insufficient to complete construction of the Federal complex, the Secretary of the Interior and Secretary of Agriculture may use other accounts available for the operation of the Bureau of Land Management, the Fish and Wildlife Service, the Bureau of Reclamation, the Bureau of Indian Affairs, and the Forest Service in Nevada to provide such additional amounts as may be necessary to complete construction of the Federal complex.IXImplementation of White Pine County Conservation, Recreation, and Development Act901.Disposition of proceedsSection 312 of the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3030) is amended—(1)by striking Of the and inserting the following:(a)In generalOf the;(2)in paragraph (2), by striking use of fire protection, law enforcement, education, public safety, housing, social services, transportation and planning and inserting for use as determined through normal County budgeting procedures;(3)in paragraph (3)—(A)in subparagraph (G), by striking ; and and inserting a semicolon;(B)in subparagraph (H), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(I)processing by a government entity of public land-use authorizations and rights-of-way relating to the development of land conveyed to the County under this Act, with an emphasis on authorizations and rights-of-way relating to any infrastructure needed for the expansion of the White Pine County Industrial Park under section 352(c)(2).; and(4)by adding at the end the following:(b)Investment of fundsAmounts deposited in the special account shall earn interest in an amount determined by the Secretary of the Treasury on the basis of the current average market yield on outstanding marketable obligations of the United States of comparable maturities, and may be expended according to the provisions of this section..902.Conveyance to White Pine County, NevadaSection 352 of the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3039) is amended—(1)in subsection (a), by inserting not later than 120 days after the date of the enactment of the Northern Nevada Economic Development, Conservation, and Military Modernization Act of 2021, before the Secretary;(2)in subsection (c)—(A)in paragraph (3)(A), by inserting or other nonresidential development as determined by the County and in compliance with County planning and zoning codes before the final period;(B)in paragraph (3)(B)(i), by striking through a competitive bidding process and inserting consistent with section 244 of the Nevada Revised Statutes (as in effect on the date of the enactment of the Northern Nevada Economic Development, Conservation, and Military Modernization Act of 2021; and(C)in paragraph (3)(C)—(i)by striking gross and inserting net; and(ii)by adding at the end the following: For the purpose of this subparagraph, the term net proceeds means funds remaining from disposal after all costs described in section 312(a)(2).; and(3)by adding at the end the following:(e)DeadlineIf the Secretary has not conveyed to the County the parcels of land described in subsection (b) by the date that is 120 days after the date of the enactment of the Northern Nevada Economic Development, Conservation, and Military Modernization Act of 2021, the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to the parcels of land..903.Issuance of corrective patentsThe White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028 et seq.) is amended by inserting after section 352 the following:353.Issuance of corrective patents(a)IssuanceNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711, 1712), not later than 60 days after the date of the enactment of this section or 60 days after the Secretary receives written notification under this section from a private landowner, the Secretary of the Interior, acting through the Bureau of Land Management, shall issue corrective patents, subject to valid existing rights, for private lands adjacent to public land when—(1)a cloud on the title demonstrates that the private land had been patented before 1976; and(2)the correction is for 5 acres or less.(b)Administrative costsThe United States shall pay administrative costs of corrective patents issued under this section..XFernley Economic Development Act1001.Short titleThis title may be cited as the Fernley Economic Development Act.1002.Land conveyances(a)ConveyanceSubject to valid existing rights, the Secretary shall convey to the City, for fair market value, all right, title, and interest of the United States in and to the Federal land.(b)AppraisalThe Secretary shall determine fair market value of the Federal land in accordance with the Federal Lands Management Act of 1976 (43 U.S.C. 1701) and based on an appraisal conducted in accordance with—(1)the Uniform Appraisal Standards for Federal Land Acquisition; and(2)the Uniform Standards of Professional Appraisal Practice.(c)CostsAs a condition of the conveyance of the Federal land under subsection (a), the City shall pay—(1)an amount equal to the appraised value determined in accordance with subsection (b); and(2)all costs related to the conveyance, including all surveys, appraisals, and other administrative costs associated with the conveyance of the Federal land to the City.(d)Disposition of proceedsAny gross proceeds from the sale lease or conveyance of Federal land under this section shall be deposited into the special account created by the Southern Nevada Public Lands Management Act of 1998 (Public Law 105–263).(e)DefinitionsIn this Act:(1)CityThe term City means the city of Fernley, Nevada.(2)MapThe term map means the map entitled Fernley Economic Development Map and dated September 23, 2020.(3)Federal landThe term Federal land means the approximately 12,085 acres of federally owned land generally depicted within Tri II EDCA-V Prop Boundary on the map.(4)SecretaryThe term Secretary means the Secretary of the Interior.XIConveyances to the City of Sparks1101.DefinitionsIn this title:(1)CityThe term City means the City of Sparks, Nevada.(2)MapThe term Map means the map entitled Sparks Public Purpose Conveyances and dated April 15, 2020.(3)SecretaryThe term Secretary means the Secretary of the Interior.1102.Conveyance of land for use as a public cemetery(a)ConveyanceSubject to valid and existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall convey to the City without consideration all right, title, and interest of the United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 40 acres of land depicted as Cemetery Conveyance on the Map.(c)CostsAny costs relating to the conveyance under subsection (a), including the costs of surveys and administrative costs, shall be paid by the City.(d)Use of landThe land conveyed under subsection (a) shall be used only for a cemetery.1103.Conveyance of land for use as regional public parks(a)ConveyanceSubject to valid and existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall convey to the City without consideration all right, title, and interest of the United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 448.16 acres depicted as Golden Eagle Regional Park and 266.04 acres depicted as Wedekind Regional Park on the Map.(c)CostsAny costs relating to the conveyance under subsection (a), including the costs of surveys and administrative costs, shall be paid by the City.(d)Use of land(1)In generalThe land conveyed under subsection (a) shall be used only for public parks.(2)ReversionIf any portion of the land conveyed under subsection (a) is used in a manner that is inconsistent with the use described in paragraph (1), the land shall revert, at the discretion of the Secretary, to the United States.XIIGeneral Provisions1201.Public purpose conveyances(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means the State of Nevada, a political subdivision of the State, a unit of local government, or a regional governmental entity in any county of the State of Nevada.(2)Federal landThe term Federal land means any Federal land in the State of Nevada—(A)that is leased, patented, authorized as a right-of-way, or otherwise approved for use pursuant to the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), or any other applicable Federal law; and(B)on which a permanent public facility has been or may be constructed.(b)Authorization for conveyanceSubject to valid existing rights and subsection (d), on request by an eligible entity for the conveyance of a parcel of Federal land, the Secretary of the Interior shall convey to the eligible entity by quitclaim deed, without consideration, terms, conditions, reservations, or stipulations, all right, title, and interest of the United States in and to the parcel of Federal land for any public purpose.(c)Map and legal description(1)In generalNot later than 180 days after the date of a request by an eligible entity for a conveyance of Federal land under subsection (b), the Secretary shall file a map and legal description of the parcel of Federal land to be conveyed under that paragraph.(2)Effect; availabilityEach map and legal description filed under paragraph (1) shall—(A)have the same force and effect as if included in this Act; and(B)be on file and available for public inspection in the Nevada State Office of the Bureau of Land Management.(3)ErrorsThe Secretary may correct any minor error in a map or legal description filed under paragraph (1).(d)Reversion(1)In generalAs a condition of a conveyance under subsection (b) and except as provided in paragraph (2), the Secretary shall require that, if any parcel of the Federal land conveyed under that subsection is no longer used for any public purpose, all right, title, and interest in and to the parcel of Federal land shall—(A)revert to the United States; or(B)on authorization by the Secretary, be disposed of by the eligible entity through a sale, lease, or other conveyance, in accordance with subsection (e).(2)ExceptionThe removal of sediment from a stormwater detention basin or the movement or removal of minerals on a parcel of Federal land conveyed under subsection (b) that may be interfering with or precluding any public purpose shall not result in the parcel being considered to be no longer used for a public purpose under paragraph (1).(3)Requirements for sale, lease, or other conveyance(A)Fair market valueThe sale, lease, or other conveyance of a parcel of Federal land by an eligible entity under paragraph (1)(B) shall be for fair market value.(B)Disposition of proceedsAny gross proceeds received by an eligible entity from the sale, lease, or other conveyance of a parcel of Federal land under such paragraph shall be deposited in the special account.(4)Responsibility for remediationIf a parcel of Federal land reverts to the Secretary under paragraph (1)(A) and the Secretary determines that the Federal land is contaminated with hazardous waste, the eligible entity to which the Federal land was conveyed shall be responsible for remediation of the contamination of the parcel of Federal land.(e)Applicable lawAny lease, patent, or real estate transaction for Federal land conveyed under subsection (b) is affirmed and validated as having been completed pursuant to, and in compliance with, the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), for the construction of public schools, fire stations, parks, community centers, law enforcement facilities, flood control facilities, and other public infrastructure.(f)Payment of costsThe Secretary shall pay for any administrative and real estate transfer costs incurred in carrying out the conveyances of Federal land under subsection (b) using amounts from the special account.1202.Use of certain sand and gravelThe movement of common varieties of sand and gravel on a surface estate acquired under Public Law 105–263, Public Law 107–282, or under the provisions of this division, by the owner of the surface estate, for purposes including but not limited to recontouring or balancing the surface estate or filling utility trenches on the surface estate, or the disposal of such sand and gravel at an off-site landfill, shall not constitute the unauthorized use of such sand and gravel.1203.Administration of State water rightsNothing in this division affects the allocation, ownership, interest, or control, as in existence on the date of the enactment of this Act, of any water, water right, or any other valid existing right held by the United States, an Indian tribe, a State, or a person.1204.Amendment to conveyance of Federal land in Storey County, NevadaSection 3009(d)(1)(B) of division B of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (128 Stat. 3751) is amended by striking the period at the end and inserting the following: ; and the land generally depicted as BLM Owned County Request Transfer on the map entitled Restoring Storey County, dated October 22, 2020..